EXHIBIT 10.1

PUBLISHED DEAL CUSIP NO. 11134NAK1

PUBLISHED TERM A-3 FACILITY CUSIP NO. 11134NAL9

PUBLISHED TERM A-5 FACILITY CUSIP NO. 11134NAM7

CREDIT AGREEMENT

DATED AS OF NOVEMBER 4, 2019

AMONG

BROADCOM INC.,

AS

THE BORROWER,

The Guarantors Referred to Herein,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE OTHER LENDERS PARTY HERETO,

AND

JPMORGAN CHASE BANK, N.A.,

AS

SYNDICATION AGENT,

AND

BANK OF AMERICA, N.A.,

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

DBS BANK LTD.,

HSBC SECURITIES (USA) INC.,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MUFG BANK, LTD.,

RBC CAPITAL MARKETS1,

SUMITOMO MITSUI BANKING CORPORATION,    

THE BANK OF NOVA SCOTIA,

TD SECURITIES (USA) LLC, AND

WELLS FARGO SECURITIES, LLC,

AS

JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

AND

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC,

BNP PARIBAS,

CITIBANK, N.A.,

DBS BANK LTD.,

HSBC SECURITIES (USA) INC.,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MUFG BANK, LTD.,

RBC CAPITAL MARKETS,

SUMITOMO MITSUI BANKING CORPORATION,    

THE BANK OF NOVA SCOTIA,

TD SECURITIES (USA) LLC, AND

Wells Fargo Securities, LLC,

AS

CO-DOCUMENTATION AGENTS,

AND

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

BBVA SECURITIES INC.,

COMMERZBANK AG, NEW YORK BRANCH,

CREDIT SUISSE LOAN FUNDING LLC,

DEUTSCHE BANK SECURITIES INC.,

OVERSEA-CHINESE BANKING CORPORATION LIMITED, LOS ANGELES AGENCY,

PNC BANK, NATIONAL ASSOCIATION,

STANDARD CHARTERED BANK, AND

SUNTRUST ROBINSON HUMPHREY, INC.,

AS

SENIOR MANAGING AGENTS

 

1 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

                    Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1    

1.01

  Defined Terms      1    

1.02

  Other Interpretive Provisions      33    

1.03

  Accounting Terms      34    

1.04

  Rounding; Exchange Rates      35    

1.05

  Times of Day      35    

1.06

  Timing of Payment or Performance      35  

ARTICLE II. THE COMMITMENTS AND BORROWINGS

     36    

2.01

  Loans      36    

2.02

  Borrowings, Conversions and Continuations of Loans      37    

2.03

  [Reserved]      39    

2.04

  [Reserved]      39    

2.05

  Prepayments      39    

2.06

  Termination or Reduction of Commitments      40    

2.07

  Amortization of Loans; Repayment of Loans      41    

2.08

  Interest      41    

2.09

  Fees      42    

2.10

  Computation of Interest and Fees      42    

2.11

  Evidence of Debt      42    

2.12

  Payments Generally; Administrative Agent’s Clawback      43    

2.13

  Sharing of Payments by Lenders      45    

2.14

  [Reserved]      45    

2.15

  Defaulting Lenders      45    

2.16

  Loan Modification Offers      47    

2.17

  Incremental Term Loans      48  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     50    

3.01

  Taxes      50    

3.02

  Illegality      55    

3.03

  Inability to Determine Rates      56    

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      57    

3.05

  Compensation for Losses      58    

3.06

  Mitigation Obligations; Replacement of Lenders      59    

3.07

  Survival      59    

3.08

  LIBOR Discontinuation      59  

ARTICLE IV. CONDITIONS PRECEDENT

     61    

4.01

  Conditions to Effectiveness      61    

4.02

  Conditions of Acquisition Borrowings      62    

4.03

  Conditions of Refinancing Borrowings      63    

4.04

  Certain Funds Provisions      63  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     64    

5.01

  Existence, Qualification and Power      64    

5.02

  Authorization; No Contravention      65  

 

i



--------------------------------------------------------------------------------

          

5.03

   Governmental Authorization; Other Consents      65    

5.04

   Binding Effect      65    

5.05

   Financial Statements; No Material Adverse Effect      65    

5.06

   Litigation      66    

5.07

   Taxes      66    

5.08

   ERISA Compliance      66    

5.09

   Margin Regulations; Investment Company Act      67    

5.10

   Compliance with Laws      67    

5.11

   Sanctions; Anti-Corruption Laws      67    

5.12

   Disclosure      67    

5.13

   Solvency      68  

ARTICLE VI. AFFIRMATIVE COVENANTS

     68    

6.01

   Financial Statements      68    

6.02

   Certificates; Other Information      69    

6.03

   Notices      71    

6.04

   Payment of Taxes      71    

6.05

   Preservation of Existence, Etc.      71    

6.06

   Compliance with Laws      71    

6.07

   Books and Records      71    

6.08

   Use of Proceeds      71    

6.09

   Inspection Rights      72  

ARTICLE VII. NEGATIVE COVENANTS

     72    

7.01

   Liens      72    

7.02

   Fundamental Changes      73    

7.03

   Consolidated Interest Coverage Ratio      74    

7.04

   Use of Proceeds      74  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     74    

8.01

   Events of Default      74    

8.02

   Remedies Upon Event of Default      77    

8.03

   Application of Funds      77  

ARTICLE IX. ADMINISTRATIVE AGENT

     78    

9.01

   Appointment and Authority      78    

9.02

   Rights as a Lender      78    

9.03

   Exculpatory Provisions      78    

9.04

   Reliance by Administrative Agent      80    

9.05

   Delegation of Duties      80    

9.06

   Resignation of Administrative Agent      80    

9.07

   Non-Reliance on Administrative Agent, Arrangers, Bookrunners, and Other
Lenders      81    

9.08

   No Other Duties, Etc.      82    

9.09

   Administrative Agent May File Proofs of Claim      82  

ARTICLE X. MISCELLANEOUS

     83    

10.01

   Amendments, Etc.      83    

10.02

   Notices; Effectiveness; Electronic Communication      85    

10.03

   No Waiver; Cumulative Remedies; Enforcement      87  

 

ii



--------------------------------------------------------------------------------

    

 

10.04

   Expenses; Indemnity; Damage Waiver      87    

10.05

   Payments Set Aside      90    

10.06

   Successors and Assigns      90    

10.07

   Treatment of Certain Information; Confidentiality      97    

10.08

   Right of Setoff      98    

10.09

   Interest Rate Limitation      99    

10.10

   Counterparts; Integration; Effectiveness      99    

10.11

   Survival of Representations and Warranties      99    

10.12

   Severability      99    

10.13

   Replacement of Lenders      100    

10.14

   Governing Law; Jurisdiction; Etc.      100    

10.15

   Waiver of Jury Trial      102    

10.16

   No Advisory or Fiduciary Responsibility      102    

10.17

   Electronic Execution of Assignments and Certain Other Documents      103    

10.18

   USA PATRIOT Act      103    

10.19

   Judgment Currency      103    

10.20

   ENTIRE AGREEMENT      104    

10.21

   Lender ERISA Representation      104    

10.22

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      105
   

10.23

   California Judicial Reference      106  

ARTICLE XI. GUARANTEE

     106    

11.01

   Guarantors      106    

11.02

   Guarantee      106    

11.03

   Guaranty Absolute      107    

11.04

   Waivers      108    

11.05

   Continuing Guaranty      108    

11.06

   Release of Guarantors      108  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments 7.01    Existing Liens 10.02    Administrative Agent’s
Office; Certain Addresses for Notices

EXHIBITS

 

A    Form of Loan Notice B    Solvency Certificate C    Form of Note D-1    Form
of Assignment and Assumption D-2    Form of Affiliated Lender Assignment and
Assumption E-1    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) E-2    Form of
U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) E-3    Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) E-4    Form of U.S. Tax Compliance Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) F   
Form of Administrative Questionnaire G    Form of Notice of Loan Prepayment

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 4, 2019,
among Broadcom Inc., a Delaware corporation (the “Borrower”), the Guarantors
referred to herein, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”) and Bank of America, N.A., as
Administrative Agent.

WHEREAS, the Borrower has requested (a) the Term A-3 Lenders to extend Term
Loans in the form of $7,750,000,000 aggregate principal amount of Term A-3 Loans
and (b) the Term A-5 Lenders to extend Term Loans in the form of $7,750,000,000
aggregate principal amount of Term A-5 Loans.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2019 Notes” has the meaning specified in the definition of “Refinancing.”

“2019 Notes Refinancing Date” means the date on which all of the outstanding
2019 Notes are purchased, repaid, redeemed or satisfied and discharged by the
Borrower or a Subsidiary thereof.

“2019 Transaction Costs” has the meaning specified in the definition of “2019
Transactions”.

“2019 Transactions” means, collectively, (a) the entry into the Existing Credit
Agreement, the funding of the loans and the establishment of the revolving
commitments thereunder on the Existing Credit Agreement Closing Date and the
consummation of the other transactions contemplated by the Existing Credit
Agreement, (b) the repayment or refinancing of all principal, accrued and unpaid
interest, and fees outstanding on the Existing Credit Agreement Closing Date,
and the termination of all outstanding commitments, under the Original Credit
Agreement, and (c) the payment of the fees and expenses incurred in connection
with any of the foregoing (the “2019 Transaction Costs”).

“2020 Notes” has the meaning specified in the definition of “Refinancing.”

“2020 Notes Refinancing Date” means the date on which all of the outstanding
2020 Notes are purchased, repaid, redeemed or satisfied and discharged by the
Borrower or a Subsidiary thereof.

“Accepting Lenders” has the meaning specified in Section 2.16(a).



--------------------------------------------------------------------------------

“Acquisition” means the acquisition of the Purchased Assets pursuant to the
Acquisition Agreement.

“Acquisition Agreement” means the Asset Purchase Agreement, dated as of the
Acquisition Signing Date, among the Borrower and Seller, as amended, restated or
otherwise modified from time to time.

“Acquisition Commitments” means the Term A-3 Acquisition Commitments and the
Term A-5 Acquisition Commitments.

“Acquisition Commitments Termination Date” means the earliest of (A) 11:59:59
p.m. on the date that is five Business Days following the date that is six
months after the Acquisition Signing Date, which shall be extended to 11:59:59
p.m. on the date that is five Business Days following the date that is nine
months after the Acquisition Signing Date if the “Outside Date” (as defined in
the Acquisition Agreement as in effect on the Acquisition Signing Date) is
extended pursuant Section 8.1(d) of the Acquisition Agreement (as in effect on
the Acquisition Signing Date), (B) the date of consummation of the Acquisition
without the funding of any Acquisition Loans, (C) the date of the termination of
the Acquisition Agreement by the Borrower in a signed writing in accordance with
its terms, and (D) the termination of the Acquisition Commitments in full
pursuant to Section 2.06.

“Acquisition Funding Conditions” has the meaning specified in Section 4.02.

“Acquisition Funding Date” means the first date on which all of the conditions
precedent in Section 4.02 are satisfied (or waived in accordance with
Section 10.01).

“Acquisition Loan” means a Loan made by a Lender pursuant to Section 2.01(a).

“Acquisition Signing Date” means August 8, 2019.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Affected Facility” has the meaning specified in Section 2.16(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled, directly or
indirectly, by the Borrower or any Subsidiary thereof or by the private equity
business of any Affiliate of the Borrower.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of the Subsidiaries) at such time.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 10.06(f)(iii).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Corruption Laws” has the meaning specified in Section 5.11(b).

“Applicable Commitment Percentage” means, collectively or individually as
context requires (a) in respect of the Term A-3 Facility, with respect to any
Term A-3 Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term A-3 Commitments represented by the principal amount of such
Term A-3 Lender’s Term A-3 Commitment at such time, subject to adjustment as
provided in Section 2.15 and (b) in respect of the Term A-5 Facility, with
respect to any Term A-5 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-5 Commitments represented by the principal
amount of such Term A-5 Lender’s Term A-5 Commitment at such time, subject to
adjustment as provided in Section 2.15. The initial Applicable Commitment
Percentage of each Lender with respect to each Facility is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Loan Percentage” means, collectively or individually as context
requires (a) in respect of the Term A-3 Facility, with respect to any Term A-3
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term A-3 Loans represented by the principal amount of such Term A-3 Lender’s
Term A-3 Loans at such time and (b) in respect of the Term A-5 Facility, with
respect to any Term A-5 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-5 Loans represented by the principal amount
of such Term A-5 Lender’s Term A-5 Loans at such time.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Ratings as set forth below:

 

Pricing Level

   Debt Ratings
S&P
/Moody’s
/Fitch    Term A-3 Facility     Term A-5 Facility      Eurocurrency
Rate     Base
Rate     Eurocurrency
Rate     Base
Rate  

1

   ³ A-/A3/A-      0.75 %      0.00 %      0.875 %      0.00 % 

2

   BBB+


/Baa1

/BBB+

     0.875 %      0.00 %      1.00 %      0.00 % 

3

   BBB


/Baa2

/BBB

     1.00 %      0.00 %      1.125 %      0.125 % 

4

   BBB-/
Baa3

/BBB-

     1.125 %      0.125 %      1.25 %      0.25 % 

5

   £ BB+


/Ba1/BB+

     1.25 %      0.25 %      1.375 %      0.375 % 

As used in this definition, “Debt Ratings” means, as of any date of
determination, the ratings as determined by S&P, Moody’s or Fitch, as
applicable, of the Borrower’s non-credit-enhanced, senior unsecured long-term
debt, or, if no such rating exists for such Rating Agency on such date of
determination, the corporate rating of the Borrower.

For purposes of the foregoing, (a) in the event that Debt Ratings are provided
by each of Moody’s, Fitch and S&P, and such Debt Ratings fall within different
pricing levels (i) if any two Debt Ratings are at the same pricing level, the
Applicable Rate shall be based upon such pricing level and (ii) if no two Debt
Ratings are at the same pricing level, the Applicable Rate shall be based upon
the pricing level which is in the middle of the distribution of the three Debt
Ratings, (b) in the event that Debt Ratings are provided by any two of Moody’s,
Fitch and S&P, (i) if such Debt Ratings fall within the same pricing level, the
Applicable Rate shall be based upon such pricing level, and (ii) if such Debt
Ratings fall within different pricing levels, the Applicable Rate shall be based
on the higher of the two levels unless one of the two Debt Ratings is two or
more pricing levels lower than the other, in which case the Applicable Rate
shall be determined by reference to the pricing level immediately below the
pricing level of the higher of the two Debt Ratings, and (c) in the event that a
Debt Rating is provided only by one of Moody’s, Fitch and S&P, the Applicable
Rate shall be based on such pricing level.

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity that administers or manages a
Lender (or any Affiliate of such entity).

“Arrangers” means each institution listed as a joint lead arranger on the cover
hereto, each in their capacity as joint lead arrangers.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or Exhibit D-2, as applicable, or any
other form (including electronic documentation generated by use of an electronic
platform) approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on January 1, 2018, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP as in effect on January 1, 2018 if such
lease were accounted for as a capital lease.

“Audited Financial Statements” means audited consolidated balance sheets of the
Borrower (or its predecessor for SEC reporting purposes, the Former Parent) and
its consolidated subsidiaries as of the end of, and related statements of income
and cash flows of the Borrower (or its predecessor for SEC reporting purposes,
the Former Parent) and its consolidated subsidiaries for, the three most
recently completed fiscal years ended at least 90 days prior to the Initial
Funding Date; provided that the filing with the SEC of such Exchange Act reports
or filings containing such financial statements by the Borrower (or its
predecessor for SEC reporting purposes, the Former Parent) with respect to the
relevant period shall satisfy the foregoing requirements. The Arrangers hereby
acknowledge receipt of the audited financial statements required pursuant to
this definition for the 2016, 2017 and 2018 fiscal years.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

5



--------------------------------------------------------------------------------

“Board of Directors” means:

(a) with respect to a corporation or exempted company, the board of directors of
the corporation or exempted company or any committee thereof duly authorized to
act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the manager, managing member or
members or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Bookrunner” means each institution listed as a joint bookrunner on the cover
hereto, each in their capacity as joint bookrunner.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
under the same Facility made, converted or continued on the same date and, in
the case of Eurocurrency Rate Loans, having the same Interest Period.

“Broadcom CA” means Broadcom Corporation, a California corporation.

“Broadcom DE” means Broadcom Technologies Inc., a Delaware corporation.

“Business” has the meaning specified in the Acquisition Agreement.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (b) if such day relates to a
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.

“CA Acquisition” means the acquisition of CA, Inc. and its subsidiaries pursuant
to the CA Acquisition Agreement.

“CA Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
July 11, 2018, among the Borrower, Collie Acquisition Corp. and CA, Inc., as
amended, restated or otherwise modified from time to time.

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, as in effect on January 1, 2018, recorded as capitalized leases.

 

6



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Borrower and the Subsidiaries.

“Certain Funds Period” has the meaning set forth in Section 4.04.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued, but only to the extent such rules, regulations, or published
interpretations or directives are applied to the Borrower and the Subsidiaries
by the Administrative Agent or any Lender in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities, including, without limitation, for purposes of Section 3.04.

“Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or more series of related
transactions, of all or substantially all of the assets of the Borrower and the
assets of its Subsidiaries taken as a whole to any “person” (as that term is
defined in Section 13(d)(3) of the Exchange Act) (other than to the Borrower or
its Subsidiaries); or

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as such terms are defined in Section 13(d)(3) of the Exchange
Act) other than (i) the Borrower or one of its Subsidiaries or (ii) any employee
benefit plan of the Borrower or its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the
Borrower’s Voting Stock or other Voting Stock into which its Voting Stock is
reclassified, consolidated, exchanged or changed, measured by voting power
rather than number of shares.

Notwithstanding the foregoing or any provision of Section 13d-3 of the Exchange
Act, (i) a transaction will not be deemed to involve a Change of Control
pursuant to clauses (a) or (b) above solely because the Borrower becomes a
direct or indirect wholly-owned subsidiary of another Person if immediately
following that transaction no Person or group (other than a Person

 

7



--------------------------------------------------------------------------------

satisfying the requirements of this sentence and its subsidiaries) is the
beneficial owner, directly or indirectly, of more than 50% of the Voting Stock
of such Person, measured by voting power rather than number of shares, (ii) a
Person or group shall not be deemed to beneficially own Voting Stock subject to
a stock or asset purchase agreement, merger agreement, option agreement, warrant
agreement or similar agreement (or voting or option or similar agreement related
thereto) until the consummation of the acquisition of the Voting Stock in
connection with the transactions contemplated by such agreement and (iii) a
Person or group will not be deemed to beneficially own the Voting Stock of a
Person (the “Subject Person”) held by a parent of such Subject Person unless it
owns more than 50% of the Voting Stock of such parent, measured by voting power
rather than number of shares.

“Co-Documentation Agents” means each institution listed as a co-documentation
agent on the cover hereto, each in their capacity as co-documentation agents.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment” means a Term A-3 Commitment or a Term A-5 Commitment, as the
context may require.

“Competitor” has the meaning specified in Section 10.06(b)(vi).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, and similar taxes based on income,
profits, revenue or capital and foreign withholding taxes paid or accrued during
such period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees or costs),

(iv) other non-cash charges and/or losses (other than any accrual in respect of
bonuses) (provided, in each case, that if any non-cash charges and/or losses
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period),

 

8



--------------------------------------------------------------------------------

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
deducted (and not added back in such period to Consolidated Net Income)
excluding cash distributions in respect thereof,

(vi) the amount of payments made to option holders, stock holders or restricted
stock unit holders of the Borrower or any of its direct or indirect parent
companies in connection with, or as a result of, any distribution being made to
shareholders of such person or its direct or indirect parent companies, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution,

(vii) losses or discounts on sales of receivables and related assets in
connection with any receivables financings (provided, in each case, that if
there are any collections in respect of such losses or discounts in any future
period, the collections in respect thereof shall be subtracted from Consolidated
EBITDA),

(viii) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature,

(ix) Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests by management of the Borrower or any
of its direct or indirect parents in connection with the Transactions), the
Existing Credit Agreement Transaction Costs and the 2019 Transaction Costs,

(x) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities), and

(xi) any non-cash expense or costs that result from the issuance of stock-based
awards, partnership interest-based awards and similar incentive-based
compensation awards or arrangements.

plus

(b) without duplication and to the extent not included in arriving at such
Consolidated Net Income, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Borrower), including any cost

 

9



--------------------------------------------------------------------------------

savings, expenses and charges (including restructuring and integration charges)
in connection with, or incurred by or on behalf of, any joint venture of the
Borrower or any of the Subsidiaries (whether accounted for on the financial
statements of any such joint venture or the Borrower) (i) with respect to the
Transactions, on or prior to the date that is 24 months after the Acquisition
Funding Date (including actions initiated prior to the Acquisition Funding Date)
and (ii) with respect to any other Specified Transaction, any restructuring,
cost saving initiative or other initiative, within 24 months after such
Specified Transaction, restructuring, cost saving initiative or other initiative
(which cost savings shall be added to Consolidated EBITDA until fully realized
and calculated on a pro forma basis as though such cost savings had been
realized on the first day of the relevant period), net of the amount of actual
benefits realized from such actions; provided that (A) such cost savings are
reasonably quantifiable and factually supportable, (B) no cost savings,
operating expense reductions or synergies shall be added pursuant to this clause
(b) to the extent duplicative of any expenses or charges relating to such cost
savings, operating expense reductions or synergies that are included in clause
(a) above (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken), and (C) the share
of any such cost savings, expenses and charges with respect to a joint venture
that are to be allocated to the Borrower or any of the Subsidiaries in any
period shall not exceed the total amount thereof for any such joint venture
multiplied by the percentage of income of such venture expected to be included
in Consolidated EBITDA for such period, in each case, at any date of
determination, for the most recently completed of four consecutive fiscal
quarters ending on or prior to such date for which financial statements have
been (or were required to have been) delivered pursuant to Section 6.01(a) or
Section 6.01(b) (without giving effect to any adjustments pursuant to this
clause (b)),

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
added (and not deducted in such period from Consolidated Net Income),

in each case, as determined on a consolidated basis for the Borrower and the
Subsidiaries in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all cash interest expense
of the Borrower and the Subsidiaries with respect to all outstanding
Indebtedness thereof described in clause (a) of the definition of Indebtedness
or attributable to Capital Leases (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing

 

10



--------------------------------------------------------------------------------

and net costs under hedging agreements), net of cash interest income of the
Borrower and the Subsidiaries, in each case determined in accordance with GAAP,
plus (b) non-cash interest expense resulting solely from the amortization of
original issue discount from the issuance of Indebtedness of the Borrower and
the Subsidiaries (excluding Indebtedness borrowed in connection with the
Existing Credit Agreement Transactions, the 2019 Transactions and the
Transactions (and any refinancing thereof)) at less than par, but excluding, for
the avoidance of doubt, (i) amortization of deferred financing costs, debt
issuance costs, commissions, fees and expenses and any other amounts of non-cash
interest other than specifically referred to in clause (b) above (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(ii) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under hedging agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification No.
815-Derivatives and Hedging, (iii) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (iv) commissions,
discounts, yield and other fees and charges (including any interest expense)
incurred in connection with any receivables financing, (v) all non-recurring
cash interest expense or “additional interest” for failure to timely comply with
registration rights obligations, (vi) any interest expense attributable to the
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect to the Transactions or
any other investment, all as calculated on a consolidated basis in accordance
with GAAP, (vii) any payments with respect to make-whole premiums or other
breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued, prepaid, redeemed or otherwise retired in connection with
the Existing Credit Agreement Transactions, the 2019 Transactions or the
Transactions, (viii) penalties and interest relating to taxes, (ix) accretion or
accrual of discounted liabilities not constituting Indebtedness, and (x) any
expense resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP. There shall be excluded from Consolidated Net Income
for any period the effects from applying acquisition method accounting,
including applying acquisition method accounting to inventory, property and
equipment, loans and leases, software and other intangible assets and deferred
revenue (including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Subsidiaries),
as a result of the Transactions, any acquisition consummated prior to, or after,
the Initial Funding Date or the amortization or write-off of any amounts
thereof; provided that the following shall not be taken into account when
calculating Consolidated Net Income for any period, without duplication:

(I) the net income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting; provided that
Consolidated Net Income shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or cash
equivalents (or to the extent converted into cash or cash equivalents) by such
Person to the Borrower or a Subsidiary during such period,

 

11



--------------------------------------------------------------------------------

(II) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on earn-outs) or changes as a result of the adoption or modification of
accounting policies during such period,

(III) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost saving
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions and other strategic or cost saving
initiatives), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions prior to or after
the Initial Funding Date and adjustments to existing reserves), whether or not
classified as restructuring expense on the consolidated financial statements,
signing costs, retention or completion bonuses, other executive recruiting or
retention costs, transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities and
charges resulting from changes in estimates, valuations and judgments thereof),

(IV) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(V) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(VI) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by the Borrower or any Subsidiary in respect of such investment),

(VII) any gain (loss) on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business) or
income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations only when and to the extent such operations are
actually disposed of),

(VIII) any non-cash gain (loss) attributable to the mark-to-market movement in
the valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or
mark-to-market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments; provided that any
cash payments or receipts relating to transactions realized in a given period
shall be taken into account in such period,

 

12



--------------------------------------------------------------------------------

(IX) any non-cash gain (loss) related to currency remeasurements of
Indebtedness, the net loss or gain resulting from hedging agreements for
currency exchange risk, revaluations of intercompany balances and other balance
sheet items, and

(X) any fees and expenses (including any transaction or retention bonus or
similar payment, any earnout, contingent consideration, obligation or purchase
price adjustment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Initial Funding
Date and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” has the meaning specified in the definition of Applicable Rate.

“Debtor Relief Laws” means Title 11, U.S. Code or any similar federal, foreign
or state law for the relief of debtors.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Term A-3 Loans or Term A-5 Loans, as
applicable, that are Base Rate Loans plus (c) 2% per annum; provided, however,
that with respect to Term A-3 Loans or Term A-5 Loans, as applicable, that are
Eurocurrency Rate Loans, the Default Rate shall be an interest rate equal to the
interest rate (including the Applicable Rate) otherwise applicable to such Loan
plus 2% per annum.

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent, as applicable, in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of (A) a proceeding under any Debtor Relief Law
or (B) a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent in consultation with the Borrower that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and each other Lender promptly following
such determination.

“Designated Jurisdiction” means, at any time, a country or territory which is
itself the subject or target of any comprehensive Sanctions (which as of the
Effective Date are Cuba, Iran, North Korea, Syria, Venezuela and the Crimea
region of Ukraine).

“disposition” or “dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction or by means of a “plan
of division” under the Delaware Limited Liability Company Act or any comparable
transaction under any similar law) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Disqualified Lender” has the meaning specified in Section 10.06(b)(vi).

“Dollar” and “$” mean lawful money of the United States.

 

14



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

“Effective Date Guarantors” means, as of the Effective Date, Broadcom CA and
Broadcom DE; provided that upon the release or discharge of any Effective Date
Guarantor from its Guarantee in accordance with the terms of this Agreement,
such Person shall cease to be an Effective Date Guarantor.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iv)).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person
(other than, prior to the date of conversion, Indebtedness that is convertible
into Equity Interests) or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA or Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(m) and (o) of the Code.

 

15



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent, within the meaning of Title IV of ERISA; (d) the filing of a notice
of intent to terminate any Pension Plan or the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan or Multiemployer Plan
is considered an at-risk plan or a plan in endangered or critical status within
the meaning of Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA;
or (h) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, subject to
Section 3.08 and the third proviso to the second sentence of Section 2.02(a),
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent in consultation with the Borrower from time to time) (the
“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that to the extent a successor rate is established pursuant to
Section 3.08, such rate shall be applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

 

16



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time (with respect to the definition of “Change of Control”
only, as in effect on January 1, 2018).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Commitment (or, to the extent such Lender did not fund an
applicable Loan pursuant to a prior Commitment on the date on which such Lender
acquires its interest in such Loan), other than pursuant to an assignment
request by the Borrower under Section 3.06(b) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any Taxes imposed under FATCA. For
purposes of clause (b)(i) of this definition, a participation acquired pursuant
to Section 2.13 shall be treated as having been acquired on the earliest date(s)
on which the applicable Lender acquired the applicable interests in the
Commitments or Loans to which such participation relates.

“Existing Credit Agreement” means the Credit Agreement, dated as of May 7, 2019,
among the Borrower, Bank of America, N.A., as administrative agent, and the
other parties thereto.

“Existing Credit Agreement Closing Date” means May 7, 2019.

“Existing Credit Agreement Transaction Costs” has the meaning specified in the
definition of “Existing Credit Agreement Transactions”.

“Existing Credit Agreement Transactions” means, collectively, (a) the CA
Acquisition, (b) the funding of the loans on the Original Credit Agreement
Closing Date and the consummation of the other transactions contemplated by the
Original Credit Agreement, (c) the repayment or refinancing of all principal,
accrued and unpaid interest, and fees outstanding on the Original Credit
Agreement Closing Date, and the termination of all outstanding commitments,
under CA, Inc.’s (i) Amended and Restated Credit Agreement dated June 27, 2017
among CA, Inc., the other parties from time to time party thereto, and Citibank,
N.A., as administrative agent, and (ii) Amended and Restated Term Loan Agreement
dated April 20, 2018 among CA, Inc., the other parties from time to time party
thereto, and Bank of America, N.A., as administrative agent, (d) the
consummation of any other transactions in connection with the foregoing,
including the repayment or refinancing of certain other indebtedness of the
Borrower or its Subsidiaries and/or CA, Inc. or its subsidiaries as permitted by
the Original Credit Agreement and (e) the payment of the fees and expenses
incurred in connection with any of the foregoing (the “Existing Credit Agreement
Transaction Costs”).

 

17



--------------------------------------------------------------------------------

“Facility” means the Term A-3 Facility or the Term A-5 Facility, as the context
may require. The term “Facility” shall include any new classes of term loans
having different terms and conditions than an existing Facility implemented
pursuant to a Permitted Amendment or an Incremental Facility Amendment.

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any fiscal or regulatory
legislation, rules, guidance notes or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means that certain amended and restated fee letter, dated as of
August 20, 2019, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, by and among the Borrower,
the Administrative Agent and the other parties party thereto.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, director of treasury,
controller or other similar officer of such Person or, in the absence of the
foregoing, a director, manager or similar officer of such Person.

“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and its
successors.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

18



--------------------------------------------------------------------------------

“Former Parent” means Broadcom Pte. Ltd. (formerly known as Broadcom Limited), a
private company limited by shares incorporated under the laws of the Republic of
Singapore.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the Acquisition Funding Date and each Refinancing Funding
Date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer of the Borrower. The term “guarantee” as a
verb has a corresponding meaning.

“Guarantee” has the meaning specified in Section 11.02.

“Guaranteed Obligations” has the meaning specified in Section 11.02.

 

19



--------------------------------------------------------------------------------

“Guarantors” means (a) as of the Effective Date, the Effective Date Guarantors
and (b) any other Subsidiary that becomes a Guarantor pursuant to Section 11.01;
provided that upon the release or discharge of any Subsidiary from its Guarantee
in accordance with the terms of this Agreement, such Person shall cease to be a
Guarantor.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.17(d).

“Incremental Arranger” has the meaning specified in Section 2.17(b).

“Incremental Facility Amendment” has the meaning specified in Section 2.17(f).

“Incremental Term Loans” has the meaning specified in Section 2.17(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (excluding (i) trade accounts payable in the ordinary
course of business, (ii) monetary obligations arising under supply or
consignment agreements, in each case of clause (i) and this clause (ii), not
overdue by more than 90 days or are being contested in good faith by appropriate
proceedings and for which reasonable reserves are being maintained and (iii) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after being due and
payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all guarantees of such Person in respect of any of the foregoing.

 

20



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) above shall (unless such Indebtedness has
been assumed by such Person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith. For
all purposes hereof, the Indebtedness of the Borrower and the Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business. Notwithstanding the foregoing, the
term “Indebtedness” shall not include (i) deferred or prepaid revenue,
(ii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the seller and
(iii) Indebtedness of any direct or indirect parent of the Borrower appearing on
the balance sheet of the Borrower solely by reason of push down accounting under
GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Funding Date” means the first date on which Loans are made pursuant to
Section 2.01.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date with respect to such Loan; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the fifteenth
day of each March, June, September and December and the applicable Maturity Date
with respect to such Loan.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and (subject to the third proviso to the
second sentence of Section 2.02(a)) ending on the date one, two, three or six
months thereafter, as selected by the Borrower in its Loan Notice, or such other
period that is twelve months or less requested by the Borrower and consented to
by all the applicable Lenders; provided that:

 

21



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the latest Maturity Date then in
effect with respect to the applicable Facility.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan hereunder at such time, in each case
as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Term A-3 Lenders and the
Term A-5 Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Liabilities” means, as of any date, the recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of the
Borrower and the Subsidiaries taken as a whole, as of such date (after giving
effect to the consummation of any Transactions to be consummated on such date),
determined in accordance with GAAP consistently applied.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Successor Rate” has the meaning specified in Section 3.08.

 

22



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means the Term A-3 Loans, the Term A-5 Loans and any other extension of
credit by a Lender to the Borrower under Article II.

“Loan Documents” means this Agreement and each Note.

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.16.

“Loan Modification Offer” has the meaning specified in Section 2.16(a).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means the Borrower and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Borrower and the
Subsidiaries, taken as a whole or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

23



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.

“Maturity Date” means (a) with respect to the Term A-3 Loans, the Term A-3 Loans
Maturity Date and (b) with respect to the Term A-5 Loans, the Term A-5 Loans
Maturity Date.

“Maximum Rate” has the meaning specified in Section 10.09.

“Maximum Secured Debt Limit” means, as of any date of computation thereof, an
amount equal to the greater of (a) $14,018,000,000 and (b) 100% of Consolidated
EBITDA, determined as of the last day of the most recently completed four
consecutive fiscal quarters of the Borrower prior to such date of computation
for which financial statements have been delivered pursuant to Section 6.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “multiemployer plan,” as defined in Section 3(37)
of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Non-Accepting Lender” has the meaning specified in Section 2.16(c).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

“Notes Refinancing Date” means the later to occur of the 2019 Notes Refinancing
Date and the 2020 Notes Refinancing Date.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent, in its reasonable discretion (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.

 

24



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate of formation
or organization, limited liability company agreement or operating agreement or
other applicable governing agreement (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction); and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, exempted limited partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction).

“Original Credit Agreement” means the Credit Agreement, dated as of November 5,
2018, among the Borrower, Bank of America, N.A., as administrative agent, and
the other parties thereto.

“Original Credit Agreement Closing Date” means November 5, 2018.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

 

25



--------------------------------------------------------------------------------

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412 and 430 of the Code and Sections 302 and 303
of ERISA.

“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, that is maintained or
is contributed to by the Borrower or any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Amendment” means an amendment to this Agreement and, if applicable,
the other Loan Documents effected in connection with a Loan Modification Offer
pursuant to Section 2.16, applicable to all, or any portion of, the Loans and/or
Commitments of any Facility of the Accepting Lenders providing for (a) an
extension of a maturity date with respect to the Loans and/or Commitments of the
Accepting Lenders, (b) a change in the Applicable Rate with respect to the Loans
and/or Commitments of the Accepting Lenders and/or (c) a change in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders, (d) any change to the call protection with respect to the Loans and/or
Commitments of the Accepting Lenders, and/or (e) additional covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of such Loan Modification Offer or also added for the benefit of any Loans
and/or Commitments of any Facility remaining outstanding after the issuance or
incurrence of such Loans and/or Commitments (it being understood that no consent
shall be required by the Administrative Agent or any of the Lenders to provide
for such additional covenants or other provisions).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan, within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by the Borrower or, solely with
respect to any such plan that is subject to Section 302 of ERISA or Title IV of
ERISA or Section 412 of the Code, any ERISA Affiliate or to which the Borrower
or, solely with respect to any such plan that is subject to Section 302 of ERISA
or Title IV of ERISA or Section 412 of the Code, any ERISA Affiliate is required
to contribute on behalf of any of their respective employees.

“Platform” has the meaning specified in Section 6.02.

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and the Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“Public Lender” has the meaning specified in Section 6.02.

“Purchased Assets” has the meaning specified in the Acquisition Agreement.

 

26



--------------------------------------------------------------------------------

“Rating Agency” means each of S&P, Moody’s and Fitch.

“Ratings Event” means the Borrower has obtained a rating (or an advisory or
prospective rating) from any two of the three of S&P, Moody’s and Fitch that,
after giving effect to the proposed release of any Guarantor from its Guarantee
and the substantially simultaneous release of such Guarantor’s guarantee of any
Indebtedness described under clause (a) of the definition thereof of the
Borrower in aggregate outstanding principal amount equal to or greater than the
Threshold Amount, reflect ratings corresponding to pricing level II or better in
the pricing grid in the definition of “Applicable Rate” (i) for the corporate
rating of the Borrower and (ii) with respect to each Facility then outstanding.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

“Refinancing” means the purchase, repayment, refinancing, redemption or
satisfaction and discharge of the outstanding (x) 5.375% Senior Notes due 2019
(the “2019 Notes”) issued by CA, Inc., a subsidiary of the Borrower, and (y)
2.375% Senior Notes due 2020 (the “2020 Notes”) issued by Broadcom CA.

“Refinancing Funding Conditions” has the meaning specified in Section 4.03.

“Refinancing Funding Date” means each date on which all of the conditions
precedent in Section 4.03 are satisfied (or waived in accordance with
Section 10.01).

“Refinancing Loan” means a Loan made by a Lender pursuant to Section 2.01(b).

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Person” of an Indemnitee means (i) any Controlling Person
or any Affiliate of such Indemnitee, (ii) the respective directors, officers, or
employees of such Indemnitee or any of its Controlling Persons or any of its
Affiliates and (iii) the respective agents, advisors and representatives of such
Indemnitee or any of its Controlling Persons or any of its Affiliates, in the
case of this clause (iii), acting at the instructions of such Indemnitee,
Controlling Person or such Affiliate (it being understood and agreed that any
agent, advisor or representative of such Indemnitee or any of its Controlling
Persons or any of its Affiliates engaged to represent or otherwise advise such
Indemnitee, Controlling Person or Affiliate in connection with the Transactions
is to be deemed to be acting at the instruction of such Person).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, Controlling Persons, advisors
and representatives of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

 

27



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders at such
time. The Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury, secretary, controller or other similar officer, manager or a director
of a Loan Party, including any individual designated by any of the foregoing
officers or directors pursuant to a power of attorney, and with respect to
certain limited liability companies or partnerships that do not have officers,
any director, manager, sole member, managing member or general partner thereof,
and solely for purposes of the delivery of certificates pursuant to
Section 4.01(a)(iii), the secretary or any assistant secretary of the applicable
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of the
applicable Loan Party shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Sanction(s)” means any economic sanction administered or enforced by the United
States government (including without limitation, OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other applicable sanctions
authority.

“Sanctioned Person” means an individual or entity that is or is owned or
controlled by any individuals or entities that are (a) the subject or target of
any Sanctions, (b) included on OFAC’s List of Specially Designated Nationals or
(c) located, organized or resident in a Designated Jurisdiction.

“Scheduled Unavailability Date” has the meaning specified in Section 3.08.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Seller” means Symantec Corporation, a Delaware corporation.

“Senior Managing Agents” means each institution listed as a senior managing
agent on the cover hereto, each in their capacity as senior managing agents.

 

28



--------------------------------------------------------------------------------

“Solvent” means, as of any date, (a) the Fair Market Value of the assets of the
Borrower and the Subsidiaries on a consolidated basis taken as a whole exceeds
their Liabilities, (b) the Present Fair Saleable Value of the assets of the
Borrower and the Subsidiaries on a consolidated basis taken as a whole exceeds
their Liabilities, (c) the Borrower and the Subsidiaries on a consolidated basis
taken as a whole is a going concern and has sufficient capital to reasonably
ensure that it will continue to be a going concern for the period from such date
through the Latest Maturity Date taking into account the nature of, and the
needs and anticipated needs for capital of, the particular business or
businesses conducted or to be conducted by the Borrower and the Subsidiaries on
a consolidated basis as reflected in the projected financial statements and in
light of the anticipated credit capacity and (d) for the period from such date
through the Latest Maturity Date, the Borrower and the Subsidiaries on a
consolidated basis taken as a whole will have sufficient assets and cash flow to
pay their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Borrower and the Subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.

“Specified Acquisition Agreement Representations” such of the representations
and warranties made by Seller in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower (or its
Affiliate) has the right (taking into account any applicable cure provisions) to
terminate the Borrower’s (and/or its) obligations under the Acquisition
Agreement or the right to decline to consummate the Acquisition (in each case,
in accordance with the terms thereof) as a result of a breach of such
representations and warranties in the Acquisition Agreement.

“Specified Representations” means the representations and warranties with
respect to Borrower and the Effective Date Guarantors set forth in
Section 5.01(a), in Section 5.01(b)(ii)(A), Section 5.02(a) and Section 5.04, in
each case related to the entering into, borrowing under, guaranteeing under and
performance of the Loan Documents, and in Section 5.09, Section 5.11(c) and
Section 5.13.

“Specified Transaction” means, with respect to any period, any investment,
acquisition (including the Acquisition and the CA Acquisition), sale or other
disposition or transfer of assets, equity issuance, incurrence or repayment of
Indebtedness (including the Existing Credit Agreement Transactions, the 2019
Transactions and the Transactions), dividend or other distribution with respect
to any Equity Interests or purchase, redemption, or termination of any Equity
Interests, in each case, to the extent the Borrower or its Subsidiaries pay or
receive cash or other assets with a fair market value equal to or greater than
the Threshold Amount (as determined by the Borrower in good faith upon the
consummation thereof) in connection with such transaction.

“Subject Person” has the meaning specified in the definition of “Change of
Control”.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, exempted or limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

29



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Successor Borrower” has the meaning specified in Section 7.02.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term A-3 Acquisition Commitments” means, as to each Term A-3 Lender, the
commitment of such Term A-3 Lender to make a Term A-3 Acquisition Loan hereunder
on the Acquisition Funding Date, expressed as an amount representing the maximum
principal amount of the Term A-3 Acquisition Loan to be made by such Term A-3
Lender hereunder as set forth on Schedule 2.01(a) under the heading “Term A-3
Acquisition Commitment”. On the Effective Date, the initial aggregate amount of
initial Term A-3 Acquisition Commitments with respect to the Term A-3
Acquisition Loans was $6,000,000,000.

 

30



--------------------------------------------------------------------------------

“Term A-3 Acquisition Loan” means a Loan made by a Term A-3 Lender pursuant to
Section 2.01(a)(i).

“Term A-3 Commitments” means, as to each Term A-3 Lender, such Term A-3 Lender’s
Term A-3 Acquisition Commitments and Term A-3 Refinancing Commitments.

“Term A-3 Facility” means the Term A-3 Commitments and the Term A-3 Loans.

“Term A-3 Lender” means any Lender listed on Schedule 2.01(a) with a Term A-3
Commitment, any other Person that shall become a party hereto pursuant to an
Assignment and Assumption that holds a Term A-3 Commitment or a Term A-3 Loan
and any other Person that shall have become a party hereto pursuant to an
Incremental Facility Amendment in accordance with Section 2.17 with respect to
the Term A-3 Facility, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

“Term A-3 Loans” means the Term A-3 Acquisition Loans and the Term A-3
Refinancing Loans.

“Term A-3 Loans Maturity Date” means the later of (a) the date that is three
(3) years after the Initial Funding Date and (b) if maturity is extended
pursuant to Section 2.16, such extended maturity date as determined pursuant to
such Section; provided that if such date is not a Business Day, the Term A-3
Loans Maturity Date shall be the next preceding Business Day.

“Term A-3 Refinancing Commitments” means, as to each Term A-3 Lender, the
commitment of such Term A-3 Lender to make a Term A-3 Refinancing Loan hereunder
on any Refinancing Funding Date, expressed as an amount representing the maximum
principal amount of the Term A-3 Refinancing Loan to be made by such Term A-3
Lender hereunder as set forth on Schedule 2.01(a) under the heading “Term A-3
Refinancing Commitment”. On the Effective Date, the initial aggregate amount of
initial Term A-3 Refinancing Commitments with respect to the Term A-3
Refinancing Loans was $1,750,000,000.

“Term A-3 Refinancing Loan” means a Loan made by a Term A-3 Lender pursuant to
Section 2.01(b)(i).

“Term A-5 Acquisition Commitments” means, as to each Term A-5 Lender, the
commitment of such Term A-5 Lender to make a Term A-5 Acquisition Loan hereunder
on the Acquisition Funding Date, expressed as an amount representing the maximum
principal amount of the Term A-5 Acquisition Loan to be made by such Term A-5
Lender hereunder as set forth on Schedule 2.01(b) under the heading “Term A-5
Acquisition Commitment”. On the Effective Date, the initial aggregate amount of
initial Term A-5 Acquisition Commitments with respect to the Term A-5
Acquisition Loans was $6,000,000,000.

“Term A-5 Acquisition Loan” means a Loan made by a Term A-5 Lender pursuant to
Section 2.01(a)(ii).

 

31



--------------------------------------------------------------------------------

“Term A-5 Commitments” means, as to each Term A-5 Lender, such Term A-5 Lender’s
Term A-5 Acquisition Commitments and Term A-5 Refinancing Commitments.

“Term A-5 Facility” means the Term A-5 Commitments and the Term A-5 Loans.

“Term A-5 Lender” means any Lender listed on Schedule 2.01(b) with a Term A-5
Commitment, any other Person that shall become a party hereto pursuant to an
Assignment and Assumption that holds a Term A-5 Commitment or a Term A-5 Loan
and any other Person that shall have become a party hereto pursuant to an
Incremental Facility Amendment in accordance with Section 2.17 with respect to
the Term A-5 Facility, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

“Term A-5 Loans” means the Term A-5 Acquisition Loans and the Term A-5
Refinancing Loans.

“Term A-5 Loans Maturity Date” means the later of (a) the date that is five
(5) years after the Initial Funding Date and (b) if maturity is extended
pursuant to Section 2.16, such extended maturity date as determined pursuant to
such Section; provided that if such date is not a Business Day, the Term A-5
Loans Maturity Date shall be the next preceding Business Day.

“Term A-5 Refinancing Commitments” means, as to each Term A-5 Lender, the
commitment of such Term A-5 Lender to make a Term A-5 Refinancing Loan hereunder
on any Refinancing Funding Date, expressed as an amount representing the maximum
principal amount of the Term A-5 Refinancing Loan to be made by such Term A-5
Lender hereunder as set forth on Schedule 2.01(b) under the heading “Term A-5
Refinancing Commitment”. On the Effective Date, the initial aggregate amount of
initial Term A-5 Refinancing Commitments with respect to the Term A-5
Refinancing Loans was $1,750,000,000.

“Term A-5 Refinancing Loan” means a Loan made by a Term A-5 Lender pursuant to
Section 2.01(b)(ii).

“Term Loans” means the Term A-3 Loans and the Term A-5 Loans.

“Termination Date” means the date on which all Commitments are terminated in
full pursuant to Section 2.06.

“Threshold Amount” means $1,500,000,000.

“Total Credit Exposure” means, as to any Lender at any time, (a) prior to and
including the Termination Date, the aggregate outstanding principal amount of
Commitments of such Lender at such time and (b) after the Termination Date, the
aggregate outstanding principal amount of Loans of such Lender at such time.

“Transaction Costs” has the meaning specified in the definition of
“Transactions.”

“Transactions” means, collectively, (a) the Acquisition, (b) the funding of the
Loans on each Funding Date and the consummation of the other transactions
contemplated by this Agreement, (c) the Refinancing, in whole or in part,
(d) the consummation of any other transactions in connection with the foregoing,
and (e) the payment of the fees and expenses incurred in connection with any of
the foregoing (the “Transaction Costs”).

 

32



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means an unaudited consolidated balance sheet
of the Borrower (or its predecessor for SEC reporting purposes, the Former
Parent) and its consolidated subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower (or its predecessor for SEC
reporting purposes, the Former Parent) and its consolidated subsidiaries for,
each fiscal quarter (other than the fourth fiscal quarter of a fiscal year) of
the Borrower (or its predecessor for SEC reporting purposes, the Former Parent)
and its consolidated subsidiaries, subsequent to the last fiscal year reflected
in the Audited Financial Statements and ended at least 45 days before the
Initial Funding Date together with the consolidated balance sheet and related
statements of income and cash flows for the corresponding portion of the
previous year (subject, in each case, to normal year-end adjustments and the
absence of footnotes); provided that the filing with the SEC of such Exchange
Act reports or filings containing such financial statements by the Borrower (or
its predecessor for SEC reporting purposes, the Former Parent) with respect to
the relevant period shall satisfy the foregoing requirements. The Arrangers
hereby acknowledge receipt of the unaudited financial statements required
pursuant to this definition for the fiscal quarters ended February 3, 2019,
May 5, 2019 and August 4, 2019.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” of any specified Person as of any date means the capital stock of
such Person that is at the time entitled to vote generally in the election of
the Board of Directors or managers of such Person (or, if such Person is a
partnership, the Board of Directors or other governing body of the general
partner of such Person).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

 

33



--------------------------------------------------------------------------------

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and the
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. For purposes of determining compliance with
the covenant set forth in Section 7.03 or availability of any basket contained
in this Agreement, the Consolidated Interest Coverage Ratio and/or Consolidated
EBITDA shall be calculated on a pro forma basis to give effect to all Specified
Transactions (and all Indebtedness incurred or repaid in connection therewith)
that have been made during the applicable period of measurement or (other than
actual compliance with the financial covenant set forth in Section 7.03)
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made, including any acquisition or disposition outside
the ordinary course of business, including any discontinued operations outside
the ordinary course (provided that if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations only when and to the extent such operations are actually
disposed of).

 

34



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Required Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for the 2017 fiscal year
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and the Subsidiaries or to the
determination of any amount for the Borrower and the Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding; Exchange Rates.

(a) Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

(c) Notwithstanding anything to the contrary set forth herein, no Default shall
arise as a result of any limitation or threshold set forth in this Agreement
being exceeded solely as a result of changes in currency exchange rates.

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance, except as otherwise specified herein, shall extend to
the immediately succeeding Business Day.

 

35



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans.

(a) Acquisition Commitments.

(i) Subject solely to the satisfaction (or waiver in accordance with
Section 10.01) of the Acquisition Funding Conditions, each Term A-3 Lender
severally agrees to make a loan to the Borrower in Dollars in a single drawing
on the Acquisition Funding Date, in an aggregate amount (i) in accordance with
its Applicable Commitment Percentage of the Term A-3 Facility on the Acquisition
Funding Date and (ii) not to exceed such Lender’s Term A-3 Acquisition
Commitment (prior to giving effect to the making of such loan).

(ii) Subject solely to the satisfaction (or waiver in accordance with
Section 10.01) of the Acquisition Funding Conditions, each Term A-5 Lender
severally agrees to make a loan to the Borrower in Dollars in a single drawing
on the Acquisition Funding Date, in an aggregate amount (i) in accordance with
its Applicable Commitment Percentage of the Term A-5 Facility on the Acquisition
Funding Date and (ii) not to exceed such Lender’s Term A-5 Acquisition
Commitment (prior to giving effect to the making of such loan).

(b) Refinancing Commitments.

(i) Subject solely to the satisfaction (or waiver in accordance with
Section 10.01) of the Refinancing Funding Conditions, each Term A-3 Lender
severally agrees to make a loan to the Borrower in Dollars on each Refinancing
Funding Date, in an aggregate amount on such Refinancing Funding Date (i) in
accordance with its Applicable Commitment Percentage of the Term A-3 Facility on
such Refinancing Funding Date and (ii) not to exceed such Lender’s Term A-3
Refinancing Commitment on such Refinancing Funding Date (prior to giving effect
to the making of such loan).

(ii) Subject solely to the satisfaction (or waiver in accordance with
Section 10.01) of the Refinancing Funding Conditions, each Term A-5 Lender
severally agrees to make a loan to the Borrower in Dollars on each Refinancing
Funding Date, in an aggregate amount on such Refinancing Funding Date (i) in
accordance with its Applicable Commitment Percentage of the Term A-5 Facility on
such Refinancing Funding Date and (ii) not to exceed such Lender’s Term A-5
Refinancing Commitment on such Refinancing Funding Date (prior to giving effect
to the making of such loan).

(iii) The Borrower may not borrow Refinancing Loans pursuant to this
Section 2.01(b) on more than two (2) Refinancing Funding Dates.

 

36



--------------------------------------------------------------------------------

(c) Amounts borrowed under this Section 2.01 on any Funding Date must be
borrowed ratably between the Facilities based on the outstanding Term A-3
Commitments and Term A-5 Commitments on such date. Amounts borrowed under this
Section 2.01 and paid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein. All Term A-3 Loans
borrowed on any Funding Date are intended to be fungible (for tax purposes and
otherwise) with all other Term A-3 Loans borrowed on such Funding Date or
borrowed on any other Funding Date. All Term A-5 Loans borrowed on any Funding
Date are intended to be fungible (for tax purposes and otherwise) with all other
Term A-5 Loans borrowed on such Funding Date or borrowed on any other Funding
Date.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice;
provided, further, that any Loan Notice delivered in connection with a Borrowing
to be made on the Acquisition Funding Date may be subject to and conditioned
upon the occurrence of the Acquisition Funding Date. Each such Loan Notice must
be received by the Administrative Agent not later than (i) 11:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans; provided that, with respect to an initial request
for Borrowings of Eurocurrency Rate Loans to be funded on the Acquisition
Funding Date, the Loan Notice shall be delivered not later than 7:00 a.m., two
Business Days prior to the Acquisition Funding Date and (ii) 10:00 a.m. on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them; provided, further, that, notwithstanding anything to
the contrary in this Agreement, if any such Borrowing is the initial funding of
any Term A-3 Loans or Term A-5 Loans, and is made on a Funding Date subsequent
to the Initial Funding Date, then the Term A-3 Loans or Term A-5 Loans, as
applicable, that are the subject of such Borrowing shall have a Type (or Types)
and Eurocurrency Rate (or Eurocurrency Rates) identical to the Type(s) or
Eurocurrency Rate(s), and an initial Interest Period (or initial Interest
Periods) ending on the same date as the Interest Period(s), in each case
applicable to the then-existing Term A-3 Loans or Term A-5 Loans (ratably as
among such existing Types, Eurocurrency Rates and Interest Periods if there are
more than one at the time of such Borrowing). Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, the Administrative Agent shall notify
the Borrower (which notice may be by telephone) whether or not such other
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice shall specify (i) whether the Borrower is requesting

 

37



--------------------------------------------------------------------------------

a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) in
the case of the initial funding of any Term A-3 Loans or Term A-5 Loans, whether
such Loans are Acquisition Loans or Refinancing Loans and (vi) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each relevant Lender of the amount of its Applicable Commitment
Percentage (and/or, if applicable, its Applicable Loan Percentage) under the
applicable Facility of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Borrowing, each
relevant Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office on the Business Day specified in the applicable Loan Notice not
later than (i) in the case of Eurocurrency Rate Loans, 11:00 a.m., and (ii) in
the case of Base Rate Loans, 12:00 p.m. Upon satisfaction or waiver of (i) in
the case of any Borrowing of Acquisition Loans (other than conversions or
continuations thereof), the Acquisition Funding Conditions, (ii) in the case of
any Borrowing of Refinancing Loans (other than conversions or continuations
thereof), the Refinancing Funding Conditions or (iii) in the case of any
Borrowing of Incremental Term Loans (other than conversions or continuations
thereof), the conditions set forth in the applicable Incremental Facility
Amendment, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either, at
the Borrower’s option, by (i) crediting the account of the Borrower on the books
of the Administrative Agent with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

38



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twenty Interest Periods (or such greater number as may be
agreed to by the Administrative Agent) in effect with respect to Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments. The Borrower may, upon delivery of a Notice of Loan Prepayment
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans under any Facility in whole or in part without premium or penalty;
provided that (a) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (ii) on the date of prepayment of Base Rate Loans;
(b) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (c) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Facility (or Facilities) to be
prepaid and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender under the applicable Facility of its
receipt of each such notice, and of the amount of such Lender’s Applicable Loan
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that, so
long as the Administrative Agent is notified prior to the prepayment date, a
notice of optional prepayment may state that such notice is conditional upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders under the applicable Facility in accordance with their
respective Applicable Loan Percentages. Any prepayment of Loans that are Term
A-3 Loans or Term A-5 Loans pursuant to this Section 2.05 shall be applied to
reduce the subsequent scheduled repayments of Term A-3 Loans or Term A-5 Loans
to be made pursuant to Section 2.07(a) or Section 2.07(b), as applicable, as
directed in writing by the Borrower or, if no such direction has been provided,
in direct order of maturity. Notwithstanding anything to contrary and for the
avoidance of doubt, the provisions of this Section 2.05 shall permit any
prepayment of Loans on a Facility by Facility basis and on a non-pro rata basis
across Facilities (but not within a single Facility), in each case, as selected
by the Borrower in its sole discretion.

 

39



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may permanently reduce the Commitments in whole, or
in part ratably (except as provided in Section 10.13) between the Facilities and
among the Lenders of the applicable Facility by giving the Administrative Agent
notice of such reduction not later than 11:00 a.m. on any Business Day, which
notice shall specify the Commitments to be reduced and the amount of any such
reduction; provided that (a) any such partial reduction shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof per
Facility and (b) a notice of termination of the Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date of such termination) if such condition
is not satisfied.

(b) Mandatory.

(i) The Term A-3 Acquisition Commitments and the Term A-5 Acquisition
Commitments shall be automatically and permanently reduced to zero upon the
borrowing of the Term A-3 Acquisition Loans and Term A-5 Acquisition Loans on
the Acquisition Funding Date. In the event that the Acquisition Funding Date
shall not have occurred on or prior to the Acquisition Commitments Termination
Date, each Lender’s Term A-3 Acquisition Commitments and Term A-5 Acquisition
Commitments shall automatically terminate at 11:59:59 p.m. on the Acquisition
Commitments Termination Date. Upon such termination pursuant to the preceding
sentence, no Lender shall have any further obligation to make any Term A-3
Acquisition Loans or Term A-5 Acquisition Loans hereunder.

(ii) The Term A-3 Refinancing Commitments shall automatically and permanently
(A) be reduced by the aggregate amount of Term A-3 Refinancing Loans made
pursuant to Section 2.01(b)(i) on any Refinancing Funding Date, (B) to the
extent the Term A-3 Refinancing Commitments exceed $1,375,000,000 at the earlier
to occur of (x) the 2019 Notes Refinancing Date and (y) 11:59:59 p.m. on
December 1, 2019, be reduced to $1,375,000,000 at such time and (C) terminate at
the earliest to occur of (x) the Notes Refinancing Date, (y) the second
Refinancing Funding Date and (z) 11:59:59 p.m. on January 15, 2020 (but, in each
case of this clause (ii), only after giving effect to the making of any Term A-3
Refinancing Loans pursuant to Section 2.01(b)(i) on such date). Upon such
termination pursuant to clause (C) of the preceding sentence (or if the Term A-3
Refinancing Commitments are reduced to zero pursuant to clause (A) of such
sentence), no Lender shall have any further obligation to make any Term A-3
Refinancing Loans hereunder.

 

40



--------------------------------------------------------------------------------

(iii) The Term A-5 Refinancing Commitments shall automatically and permanently
(A) be reduced by the aggregate amount of Term A-5 Refinancing Loans made
pursuant to Section 2.01(b)(ii) on any Refinancing Funding Date, (B) to the
extent the Term A-5 Refinancing Commitments exceed $1,375,000,000 at the earlier
to occur of (x) the 2019 Notes Refinancing Date and (y) 11:59:59 p.m. on
December 1, 2019, be reduced to $1,375,000,000 at such time and (C) terminate at
the earliest to occur of (x) the Notes Refinancing Date, (y) the second
Refinancing Funding Date and (z) 11:59:59 p.m. on January 15, 2020 (but, in each
case of this clause (iii), only after giving effect to the making of any Term
A-5 Refinancing Loans pursuant to Section 2.01(b)(ii) on such date). Upon such
termination pursuant to clause (C) of the preceding sentence (or if the Term A-5
Refinancing Commitments are reduced to zero pursuant to clause (A) of such
sentence), no Lender shall have any further obligation to make any Term A-5
Refinancing Loans hereunder.

2.07 Amortization of Loans; Repayment of Loans.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term A-3 Lenders (which repayments shall be adjusted from time to time
pursuant to Section 2.05) (i) on each March 15, June 15, September 15, and
December 15 occurring on or after the date that is 45 calendar days after the
Termination Date and prior to the Term A-3 Loans Maturity Date (or if such day
is not a Business Day, the next preceding Business Day), an amount equal to
2.50% of the aggregate principal amount of Term A-3 Loans actually borrowed on
or prior to the Termination Date and (ii) on the Term A-3 Loans Maturity Date,
the aggregate principal amount of Term A-3 Loans that remains outstanding on
such date, together with, in each case in this clause (a), all accrued and
unpaid interest on the principal amount so paid to but excluding the date of
such repayment.

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term A-5 Lenders (which repayments shall be adjusted from time to time
pursuant to Section 2.05) (i) on each March 15, June 15, September 15, and
December 15 occurring on or after the date that is 45 calendar days after the
Termination Date and prior to the Term A-5 Loans Maturity Date (or if such day
is not a Business Day, the next preceding Business Day), an amount equal to
2.50% of the aggregate principal amount of Term A-5 Loans actually borrowed on
or prior to the Termination Date and (ii) on the Term A-5 Loans Maturity Date,
the aggregate principal amount of Term A-5 Loans that remains outstanding on
such date, together with, in each case in this clause (b), all accrued and
unpaid interest on the principal amount so paid to but excluding the date of
such repayment.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

 

41



--------------------------------------------------------------------------------

(b) If any amount (including principal of any Loan, interest, fees or any other
amount) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. The Borrower shall pay to the Arrangers, the Lenders and the
Administrative Agent, in Dollars, fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Facility, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

 

42



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute to each such Lender its Applicable Loan Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 11:00
a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue as if received at 11:00 a.m.
on such succeeding Business Day. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of such Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder are
several and not joint, and no Lender shall be responsible for the failure of any
other Lender to satisfy its obligations hereunder. The failure of any Lender to
make any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such

 

44



--------------------------------------------------------------------------------

time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant (including the Borrower or any
Affiliate thereof).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 [Reserved].

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a

 

45



--------------------------------------------------------------------------------

Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans and such Lender is a Defaulting Lender
under clause (a) of the definition thereof, and (y) such Loans were made at a
time when the Acquisition Funding Conditions or Refinancing Funding Conditions,
as applicable (or, if such Borrowing is a Borrowing of Incremental Term Loans,
the conditions set forth in relevant Incremental Facility Amendment), were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
funded by the Lenders pro rata in accordance with the Commitments hereunder as
in effect on the most recent Funding Date to have occurred (before giving effect
to the borrowing of Loans on such date, but after giving effect to any
assignments of Loans thereafter). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with the Commitments hereunder
as in effect on the most recent Funding Date (before giving effect to the
borrowing of Loans on such date, but after giving effect to any assignments of
Loans thereafter), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

46



--------------------------------------------------------------------------------

2.16 Loan Modification Offers.

(a) At any time after the Initial Funding Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to effect one or more Permitted Amendments relating to such
Affected Facility pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower (including
mechanics to permit conversions, cashless rollovers and exchanges by Lenders and
other repayments and reborrowings of Loans of Accepting Lenders or Non-Accepting
Lenders replaced in accordance with Section 10.13). Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Facility that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case
of any Accepting Lender, only with respect to such Lender’s Loans and
Commitments of such Affected Facility as to which such Lender’s acceptance has
been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, authorizing resolutions, secretary’s certificates,
officer’s certificates and other documents as shall be reasonably requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.16, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new “Facility” of loans
and/or commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender does
not consent to such Loan Modification Offer on the terms or by the deadline set
forth in such Loan Modification Offer (each such Lender, a “Non-Accepting
Lender”) then the Borrower may, on notice to the Administrative Agent and such
Non-Accepting Lender, replace such Non-Accepting Lender in whole or in part by
causing such Lender to (and such Lender shall be obligated to) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06) all or any part of its interests, rights and
obligations under this Agreement in respect of the Loans and Commitments of the
Affected Facility to one or more Eligible Assignees (which Eligible Assignee may
be another Lender, if a Lender accepts such assignment); provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (i) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment,

 

47



--------------------------------------------------------------------------------

(ii) such Non-Accepting Lender shall have received payment of an amount equal to
the outstanding principal of the Loans of the Affected Facility assigned by it
pursuant to this Section 2.16, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder from the Eligible Assignee (to the extent
of such outstanding principal and accrued interest and fees) and (iii) unless
waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 10.06(b)(v).

(d) No rollover, conversion or exchange (or other repayment or termination) of
Loans or Commitments pursuant to any Loan Modification Agreement in accordance
with this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(e) Notwithstanding anything to the contrary, this Section 2.16 shall supersede
any provisions in Section 2.13 or 10.01 to the contrary.

2.17 Incremental Term Loans

(a) Request for Increase. Upon notice to the Administrative Agent or the
Incremental Arranger, the Borrower may, from time to time, request one or more
additional Facilities of term loans or additional term loans of the same
Facility as any existing Term Loans (“Incremental Term Loans”); provided that
(i) the Consolidated Interest Coverage Ratio, calculated on a pro forma basis,
after giving effect to the incurrence of such Incremental Term Loans and the use
of proceeds thereof, shall not be less than 3.00:1.00 for the most recently
completed four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.01, (ii) any such request
for an increase shall be in a minimum amount of $10,000,000, (iii) the interest
rate, maturity and amortization schedule for any new Facility of Incremental
Term Loans shall be determined by the Borrower and the applicable Lenders under
such Facility, (iv) except with respect to items in clauses (iii) and (v) of
this Section 2.17(a) and Section 2.17(e) below, Incremental Term Loans shall be
on terms and subject to conditions and pursuant to documentation to be
determined by the Borrower and the applicable lenders under such Facility;
provided that, to the extent such terms and documentation are not consistent
with the Term Loans (except to the extent permitted by clause (iii) above), they
shall be reasonably satisfactory to the Administrative Agent (it being
understood that, to the extent that any financial maintenance covenant or any
other covenant is added for the benefit of any Incremental Term Loan, no consent
shall be required from the Administrative Agent or any of the Lenders to the
extent that such financial maintenance covenant or other covenant is (1) also
added for the benefit of all existing Loans or (2) only applicable after the
Latest Maturity Date), and (v) such Incremental Term Loans may be provided in
any currency as mutually agreed among the Administrative Agent, the Borrower and
the applicable lenders under such Facility.

(b) Lender Elections to Increase. If the Borrower elects to offer participation
in such Incremental Term Loans to Lenders under a particular Facility, a notice
shall be sent to each relevant Lender and, at the time of sending such notice,
the Borrower (in consultation with the Administrative Agent or the arranger
arranging such Incremental Term Loan (the “Incremental Arranger”)) shall specify
the time period within which the requested Lenders are requested to respond.
Each requested Lender, acting in its sole and individual discretion, shall
notify the Incremental Arranger within such time period whether or not it agrees
to provide an Incremental

 

48



--------------------------------------------------------------------------------

Term Loan, and, if so, whether by an amount equal to, greater than, or less than
its relevant Applicable Loan Percentage of such requested Incremental Term Loan.
Any Lender not responding within such time period shall be deemed to have
declined to provide a new Incremental Term Loan. Notwithstanding anything herein
to the contrary, no Lender shall have any obligation to agree to provide an
Incremental Term and any election to do so shall be in the sole discretion of
such Lender.

(c) Notification by Administrative Agent or Incremental Arranger; Additional
Lenders. The Administrative Agent or the Incremental Arranger shall notify the
Borrower and each Lender under the applicable Facility of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase, the Borrower may also invite Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Incremental Arranger, the Administrative Agent and their respective
counsels.

(d) Effective Date and Allocations. If the Loans under any Facility are
increased or a new Facility of term loans is implemented in accordance with this
Section, the Incremental Arranger and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase
or new Facility. The Incremental Arranger shall promptly notify the Borrower and
the applicable Lenders of the final allocation of such increase or new Facility
and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to any
such increase, each Loan Party shall deliver to the Administrative Agent a
certificate dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (or, to the
extent modified by any materiality or Material Adverse Effect standard, in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or, to the extent
modified by any materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (2) no Default exists.

(f) Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) (including any technical amendments required to effectuate such
increase) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, the Administrative Agent and the lenders providing
such Incremental Term Loans. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Facility Amendment. Each
Incremental Facility Amendment may, without the consent of any Lender other than
the lenders providing the Incremental Term Loans established thereby, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.17,

 

49



--------------------------------------------------------------------------------

including any amendments necessary, at the election of the Borrower, (i) to
treat the applicable Loans and/or Commitments of such Lenders as a new
“Facility” of loans and/or commitments hereunder or (ii) make the Incremental
Term Loans fungible with the applicable existing Term Loans (including changing
the amortization schedule of the applicable existing Loans).

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of a Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by any
applicable withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any applicable withholding agent shall be required by any applicable
Laws to withhold or deduct any Taxes from any such payment, then (A) such
withholding agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
withholding agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the Loan
Parties shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Lender (or, in
the case of a payment received by the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) The Loan Parties shall on a joint and several
basis, indemnify each Recipient, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable

 

50



--------------------------------------------------------------------------------

or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Loan Parties shall not be required to
compensate any Recipient pursuant to this Section 3.01(c)(i) for any interest,
additions to tax or penalties that accrue on and after the date that is 180 days
after the date such Recipient first receives written notice from the applicable
taxing authority of the specific tax assessment relating to the applicable
Indemnified Taxes to the extent that the notification described in the next
sentence is not provided within such time period. Any Recipient claiming
indemnity pursuant to this Section 3.01(c)(i) shall notify the Borrower of the
imposition of the relevant Indemnified Taxes as soon as practicable after the
Recipient becomes aware of such imposition. A certificate as to the amount of
such payment or liability (together with a reasonable explanation thereof)
delivered to the Borrower by the Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent demonstrable error. Each of the Loan
Parties shall jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below; provided
that, promptly following the written request of a Loan Party after the making of
any such payment to the Administrative Agent, the Administrative Agent shall
assign to such Loan Party the rights of the Administrative Agent pursuant to
Section 3.01(c)(ii) below against such Lender with respect to the amount paid by
such Loan Party (other than any setoff rights against such Lender).

(ii) Each Lender shall severally indemnify, and shall make payment in respect
thereof within 10 days after written demand therefor, (A) the Administrative
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that the Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (B) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (C) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Loan Parties
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to any Lender by the
Administrative Agent or a Loan Party, as applicable, shall be conclusive absent
demonstrable error. Each Lender hereby authorizes the Administrative Agent and
the Loan Parties to set off and apply any and all amounts at any time owing to
such Lender under this Agreement or any other Loan Document against any amount
due to the Administrative Agent or the Loan Parties under this clause (ii).

 

51



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Recipient that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times and in the manner prescribed by applicable law or
such other time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall only be required to the
extent the relevant Recipient is legally eligible to do so.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, is owned by
a U.S. Person) shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a party to this Agreement (and
from time to time thereafter as required by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 (or any successor form) certifying that such Lender (or such U.S.
Person, as applicable) is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter as required by applicable law or upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, such
owner) eligible for the benefits of an income tax treaty to which the United
States is a party, an executed IRS Form W-8BEN-E (or W-8BEN, as applicable) (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the applicable portion(s) of such tax
treaty;

 

52



--------------------------------------------------------------------------------

(II) an executed IRS Form W-8ECI (or any successor form) with respect to such
Foreign Lender (or, if such Foreign Lender is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, with respect to such
owner);

(III) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, such
owner) entitled to the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit E-1 to the effect that such Foreign Lender (or such owner, as
applicable) is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that interest payments on the
Loans are not effectively connected with the conduct of a U.S. trade or business
by such Foreign Lender (or such owner, as applicable) (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E (or W-8BEN, as applicable)
(or successor form); or

(IV) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal tax purposes, such owner)
is not the beneficial owner of such payments, an executed IRS Form W-8IMY (or
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable) (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed versions of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

53



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(E) The Administrative Agent, and any successor or supplemental Administrative
Agent, shall deliver to the Borrower on or prior to the date on which the
Administrative Agent becomes the administrative agent hereunder or under any
other Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower) executed originals of either (i) IRS Form W-9 (or any
successor form) or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY
(or any successor form) evidencing its agreement with the Borrower to be treated
as a U.S. person (with respect to amounts received on account of any Lender) and
IRS Form W-8ECI (with respect to amounts received on its own account), with the
effect that, in either case, the Borrower will be entitled to make payments
hereunder to the Administrative Agent without withholding or deduction on
account of U.S. federal withholding Tax.

(iii) Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
that (A) such form or certification has expired or has become obsolete or
inaccurate and (B) such Recipient is legally ineligible to update such form or
certification.

(iv) Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 

54



--------------------------------------------------------------------------------

(v) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01(e).

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its reasonable discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable, documented out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Borrowing or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such
Borrowing, or to make or continue Eurocurrency Rate Loans, or to convert Base
Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in

 

55



--------------------------------------------------------------------------------

each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. Except in connection with an occurrence
described in Section 3.08, if in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof, (a) the Administrative
Agent determines that (i) Dollar deposits are not being offered to banks in the
London eurodollar interbank market for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (A) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (B) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, the Borrower and the Required Lenders may agree upon an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does

 

56



--------------------------------------------------------------------------------

not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below);

(ii) subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency Rate
Loans made by such Lender;

and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making, converting to, continuing or maintaining any Loan (or
of maintaining its obligation to make any such Loan) or to materially reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the basis and calculation of the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent demonstrable error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

 

57



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

58



--------------------------------------------------------------------------------

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; other than any loss of anticipated profits, but
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any
Borrowing to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Borrowing in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable, documented out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), or if any Lender delivers a notice under Section 3.02 the
effect of which would be to suspend such Lender’s obligation to make or continue
Eurocurrency Rate Loans (or convert Base Rate Loans to Eurocurrency Rate Loans)
in any currency, the Borrower may replace such Lender, in accordance with the
procedures set forth in Section 10.13.

3.07 Survival. All obligations of the Borrower under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

3.08 LIBOR Discontinuation. (a) Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be made by notice to the Borrower and shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

 

59



--------------------------------------------------------------------------------

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans being executed in the U.S. at the time, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
incorporated therein (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter (until a LIBOR Successor Rate has been determined in
accordance with Section 3.08(a)), (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The occurrence of the Effective Date is
subject to satisfaction (or waiver in accordance with Section 10.01) of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (to the extent applicable), each dated the Effective Date (or, in the case
of certificates of governmental officials, a recent date before the Effective
Date):

(i) executed counterparts of this Agreement from the Borrower, each Effective
Date Guarantor, each Lender and the Administrative Agent;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes at
least three Business Days prior to the Effective Date;

(iii) a certificate of each Loan Party, substantially in the form delivered to
the Administrative Agent as a condition to the effectiveness of the Existing
Credit Agreement (or in such other form reasonably satisfactory to the
Administrative Agent), executed by any Responsible Officer of such Loan Party,
including or attaching the documents referred to in subclause (iv) below;

(iv) a copy of (A) each Organization Document of each Loan Party certified, to
the extent applicable, as of a recent date by the applicable Governmental
Authority, (B) signature and incumbency certificates of the Responsible Officers
of each Loan Party executing the Loan Documents to which it is a party,
(C) resolutions of the Board of Directors and/or similar governing bodies of
each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, certified by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (D) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation; and

(v) a customary written opinion (addressed to the Administrative Agent and the
Lenders) of (i) Wachtell, Lipton, Rosen & Katz, special counsel for the Loan
Parties, and (ii) Cooley LLP (or such other counsel as is reasonably acceptable
to the Administrative Agent), California counsel for the Loan Parties. The
Borrower hereby requests such counsel to deliver such opinion.

 

61



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Arrangers shall have received, at least
three Business Days prior to the Effective Date, all documentation and other
information about the Loan Parties that shall have been reasonably requested by
the Administrative Agent or an Arranger in writing at least 10 Business Days
prior to the Effective Date and that the Administrative Agent or such Arranger
reasonably determines is required by United States regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

The occurrence of the Effective Date shall be confirmed by a written notice from
the Administrative Agent to the Borrower and the Lenders on the Effective Date,
and shall be conclusive evidence of the occurrence thereof. Without limiting the
generality of the provisions of the last paragraph of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Conditions of Acquisition Borrowings. The obligation of each Lender to make
Acquisition Loans on the Acquisition Funding Date is subject only to the
occurrence of the Effective Date and to satisfaction (or waiver in accordance
with Section 10.01) of the following additional conditions precedent
(collectively, the “Acquisition Funding Conditions”):

(a) The Acquisition shall have been, or shall substantially concurrently with
the funding of the Loans on the Acquisition Funding Date be, consummated in all
material respects in accordance with the terms of the Acquisition Agreement as
may be amended, modified or waived, but without giving effect to any
(A) modifications or amendments thereof or (B) waivers by the Borrower thereof
to the extent such modifications, amendments or waivers are materially adverse
to the Lenders in their capacities as such, without having first obtained the
consent of the Required Lenders (such consent not to be unreasonably withheld,
delayed or conditioned), it being understood and agreed that any reduction in
the aggregate purchase price consideration to be paid under the Acquisition
Agreement will be deemed to not be materially adverse to the interests of the
Lenders and will not require the prior written consent of the Required Lenders
to the extent that (x) any such reduction is not in excess of 10% and/or (y) any
such reduction, to the extent in excess of 10%, shall have been allocated to
reduce the commitments under the Term A-3 Facility and the Term A-5 Facility,
ratably among them.

(b) No Business Material Adverse Effect (as defined in the Acquisition Agreement
as in effect on the Acquisition Signing Date) shall have occurred since the
Acquisition Signing Date that is continuing.

(c) (i) The Specified Acquisition Agreement Representations shall be accurate in
all material respects on and as of the Acquisition Funding Date; and (ii) the
Specified Representations shall be accurate in all material respects on and as
of the Acquisition Funding Date.

(d) Solely if the Acquisition Funding Date occurs on the Initial Funding Date,
the Arrangers shall have received (i) the Audited Financial Statements, and
(ii) the Unaudited Financial Statements.

 

62



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form attached as Exhibit B hereto
certifying that the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions to be consummated on such date are Solvent.

(f) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

(g) All fees required to be paid on the Acquisition Funding Date pursuant to the
Fee Letter and reasonable out-of-pocket expenses required to be paid on the
Acquisition Funding Date pursuant to the Loan Documents, to the extent invoiced
at least three Business Days prior to the Acquisition Funding Date (except as
otherwise reasonably agreed by the Borrower), shall, upon the borrowing under
the Facilities on the Acquisition Funding Date, have been, or will be
substantially simultaneously, paid (which amounts may be offset against the
proceeds of borrowings under the Facilities on the Acquisition Funding Date).

4.03 Conditions of Refinancing Borrowings. The obligation of each Lender to make
Refinancing Loans on any Refinancing Funding Date is subject only to the
occurrence of the Effective Date and to satisfaction (or waiver in accordance
with Section 10.01) of the following additional conditions precedent
(collectively, the “Refinancing Funding Conditions”):

(a) The Specified Representations shall be accurate in all material respects on
and as of such Refinancing Funding Date.

(b) Solely if such Refinancing Funding Date occurs on the Initial Funding Date,
the Arrangers shall have received (i) the Audited Financial Statements, and
(ii) the Unaudited Financial Statements.

(c) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form attached as Exhibit B hereto
certifying that the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions to be consummated on such date are Solvent.

(d) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

(e) All fees required to be paid on such Refinancing Funding Date pursuant to
the Fee Letter and reasonable out-of-pocket expenses required to be paid on such
Refinancing Funding Date pursuant to the Loan Documents, to the extent invoiced
at least three Business Days prior to such Refinancing Funding Date (except as
otherwise reasonably agreed by the Borrower), shall, upon the borrowing under
the Facilities on such Refinancing Funding Date, have been, or will be
substantially simultaneously, paid (which amounts may be offset against the
proceeds of borrowings under the Facilities on such Refinancing Funding Date).

4.04 Certain Funds Provisions. During the period from and including the
Effective Date to and including 11:59:59 p.m. on the Termination Date (the
“Certain Funds Period”), and notwithstanding (i) that any representation herein
or in any other Loan Document made on (1) the Effective Date, (2) any prior
Funding Date or (3) the applicable Funding Date (excluding, in the

 

63



--------------------------------------------------------------------------------

case of this clause (3), the Specified Representations and (in the case that
such Funding Date is the Acquisition Funding Date) Specified Acquisition
Agreement Representations, made as a condition to such Funding Date) was
incorrect, (ii) any failure by the Borrower or any of its Subsidiaries to comply
with the terms of the Loan Documents or the existence of a Default or Event of
Default, (iii) any provision to the contrary in this Agreement or otherwise or
(iv) that any condition to the occurrence of the Effective Date or any prior
Funding Date may subsequently be determined not to have been satisfied, neither
the Administrative Agent nor any Lender shall be entitled to (1) cancel any of
its Commitments, (2) rescind, terminate or cancel this Agreement or exercise any
right or remedy or make or enforce any claim under this Agreement or the Notes
or that it may otherwise have to the extent to do so would prevent, limit or
delay the making of its Loans on any Funding Date, (3) refuse to participate in
making its Loan on any Funding Date; provided that the Acquisition Funding
Conditions or Refinancing Funding Conditions, as applicable, have been satisfied
or waived, or (4) exercise any right of set-off or counterclaim in respect of
its Loan to the extent to do so would prevent, limit or delay the making of its
Loan on any Funding Date. Notwithstanding anything to the contrary provided
herein, (A) the rights and entitlements of the Lenders and the Administrative
Agent to refuse to participate in making a Loan on any Funding Date shall not be
limited in the event that any Acquisition Funding Condition (in the case of the
Acquisition Funding Date) or any Refinancing Funding Condition (in the case of
any Refinancing Funding Date), as applicable, is not satisfied or waived (in
accordance with Section 10.01) on such Funding Date and (B) immediately after
the expiration of the Certain Funds Period, all of the rights, remedies and
entitlements of the Administrative Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as of the Effective Date (other than with respect to Sections 5.11(c)
and 5.13) and as of each Funding Date (after giving effect to the Transactions
to be consummated on such date) that:

5.01 Existence, Qualification and Power. The Borrower and each other Loan Party
(a) is duly organized, incorporated or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in the relevant
jurisdiction), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) (A) execute, deliver and
perform its obligations under the Loan Documents (if any) to which it is a
party, and (B) consummate the Transactions to be consummated on the Effective
Date or such Funding Date, as applicable, and (c) is duly qualified and, as
applicable, is licensed and in good standing or similar status (in each case, to
the extent such concept exists in the relevant jurisdiction) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or binding upon such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in any case for clauses (b) and (c) where such violations would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained is
necessary or required to be obtained by any Loan Party in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transactions to be consummated on the Effective Date or such Funding Date, as
applicable, other than approvals, consents, exemptions, authorizations, actions
and notices the absence of which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms, except as may be limited by any applicable bankruptcy,
administration, administrative receivership, winding-up, insolvency,
reorganization (by way of voluntary arrangement, schemes of arrangement or
otherwise), receivership, moratorium or other similar laws affecting creditors’
rights generally, the time barring of claims under applicable statutes of
limitation (or equivalent Laws) and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower (or, if applicable, the Former Parent) and its consolidated
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower (or, if applicable, the Former Parent) and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements relating to the
Borrower’s most recently ended fiscal year, there has been no event or
circumstance, either individually or in the aggregate, that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

5.06 Litigation. Except with respect to any matters disclosed by the Borrower or
any Subsidiary in any filing made under the Exchange Act that is available to
the Lenders before the Effective Date or such Funding Date, as applicable, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any Subsidiary or against any of their properties
or revenues that (a) seeks to prevent, enjoin or delay the making of any Loan or
otherwise calls into question the validity of any Loan Document and as to which
there is a reasonable possibility of an adverse decision, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07 Taxes. The Borrower and the Subsidiaries have filed all U.S. federal, state
and local, non-U.S. and other Tax returns and reports required to be filed by
them and have paid all U.S. federal, state and local, non-U.S. and other Taxes
imposed upon them or their properties, income or assets except (a) those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 ERISA Compliance.

(a) Except for incidences which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (i) each Plan is
in compliance with the applicable provisions of ERISA, the Code and other
applicable federal or state laws, and (ii) each Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code, and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS and nothing has occurred that would reasonably be
expected to prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction (within the meaning of
Section 4975 of the Code, other than a transaction that is exempt under a
statutory or administrative exemption) or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except for incidences which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (i) no ERISA
Event has occurred, and neither the Borrower nor any of its ERISA Affiliates
have any knowledge of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension

 

66



--------------------------------------------------------------------------------

Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; and (iii) neither the Borrower nor any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA.

5.09 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.10 Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.11 Sanctions; Anti-Corruption Laws.

(a) (i) Neither the Borrower nor any Subsidiary is a Sanctioned Person; and
(ii) to the knowledge of the Borrower, and except as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
no director, officer, employee or agent of the Borrower or any Subsidiary is a
Sanctioned Person.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Borrower, neither the Borrower nor any Subsidiary has, in the past three years,
violated any applicable anti-corruption law, such as the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 or any other similar
anti-corruption legislation in other jurisdictions (“Anti-Corruption Laws”), the
PATRIOT Act or any applicable Sanctions.

(c) As of such Funding Date, no Default as a result of a breach of Section 7.04
shall exist, or would exist, from the use of proceeds of the Borrowings on such
Funding Date.

5.12 Disclosure. (a) All written factual information (on or prior to the
Acquisition Funding Date, to the knowledge of the Borrower with respect to the
Business) (other than projections and other forward-looking materials and
information of a general economic or industry specific nature), if any, provided
directly or indirectly by the Borrower to the Administrative Agent or the
Lenders, in connection with the Transactions, when taken as a whole, was when
furnished correct in all material respects and did not contain when furnished
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (in each case
after giving effect to all supplements and updates provided thereto); and
(b) the projections

 

67



--------------------------------------------------------------------------------

and other forward-looking information, if any, that have been made available to
the Administrative Agent or the Lenders by or on behalf of the Borrower in
connection with the Transactions were prepared in good faith based upon
assumptions believed by the preparer thereof to be reasonable at the time such
financial projections were furnished to the Administrative Agent or the Lenders,
it being understood and agreed that projections and other forward-looking
information, if any, are as to future events and are not to be viewed as facts,
are subject to significant uncertainties and contingencies, many of which are
out of the Borrower’s control, that no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by such projections may differ significantly from the
projected results and such differences may be material.

5.13 Solvency. On such Funding Date, immediately after the consummation of the
Transactions to be consummated on such Funding Date, the Borrower and the
Subsidiaries are, on a consolidated basis, Solvent (after giving effect to the
Transactions to be consummated on such date).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
amounts not yet due), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) Within 90 days after the end of each fiscal year of the Borrower ending
after the date that is 90 days prior to the Initial Funding Date (except to the
extent previously delivered pursuant to the Existing Credit Agreement), audited
consolidated statements of financial position and audited consolidated
statements of income, stockholders’ equity and cash flows of the Borrower as of
the end of and for such year, and related notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than any exception or explanatory paragraph, but not a
qualification, that is expressly solely with respect to, or expressly resulting
solely from, (A) an upcoming maturity date of any Indebtedness occurring within
one year from the time such opinion is delivered or (B) any potential inability
to satisfy a financial maintenance covenant (including the financial covenant
described herein) on a future date or in a future period)) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations and cash flows of the Borrower
and the Subsidiaries as of the end of and for such year on a consolidated basis
in accordance with GAAP consistently applied; and

 

68



--------------------------------------------------------------------------------

(b) Within 45 days after the end of each fiscal quarter of the Borrower ending
after the date that is 45 days prior to the Initial Funding Date (except to the
extent previously delivered pursuant to the Existing Credit Agreement),
unaudited consolidated statements of financial position and unaudited
consolidated statements of income and cash flows of the Borrower as of the end
of and for such fiscal quarter (except in the case of cash flows) and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the statement of financial position, as of the end of) the previous fiscal year,
all certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial position and results of operations and cash
flows of the Borrower and the Subsidiaries as of the end of and for such fiscal
quarter (except in the case of cash flows) and such portion of the fiscal year
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Notwithstanding the foregoing, the obligations in Section 6.01(a) or (b) may be
satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing the applicable financial statements of any direct or
indirect parent of the Borrower; provided that such financial statements contain
consolidating information, which shall be presented in a footnote to the
applicable financial statements of such direct or indirect parent of the
Borrower, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and the Subsidiaries on a stand-alone basis, on the
other hand, and to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any
exception or explanatory paragraph, but not a qualification, that is expressly
solely with respect to, or expressly resulting solely from, (A) an upcoming
maturity date of any Indebtedness occurring within one year from the time such
opinion is delivered or (B) any potential inability to satisfy a financial
maintenance covenant (including the financial covenant described herein) on a
future date or in a future period).

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) not later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed certificate signed by
the chief executive officer or a Financial Officer of the Borrower
(i) certifying as to whether a Default exists and, if a Default exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) beginning with the first full fiscal quarter of the
Borrower ending after the Initial Funding Date, setting forth the Consolidated
Interest Coverage Ratio as of the most recently ended fiscal quarter included in
such financial statements and a reasonably detailed calculation thereof;

 

69



--------------------------------------------------------------------------------

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements (other than amendments to any registration statement
to the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent, exhibits to any registration statement
and, if applicable, any registration statement filed on Form S-8) which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, on its own behalf or
on behalf of any Lender, may from time to time reasonably request in writing.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
paragraph (b) of this Section shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s or the Borrower’s website, (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (iii) on which the Borrower (or a parent company thereof) publicly
files such documents with the SEC. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (iv) the Administrative Agent and the Arrangers shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable for
posting, and shall post such Borrower Materials, only on a portion of the
Platform not designated “Public Side Information.”

 

70



--------------------------------------------------------------------------------

6.03 Notices. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge thereof, notify the Administrative Agent of the occurrence of
any Default or Event of Default. Each notice pursuant to this Section shall
(a) be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto and
(b) describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same shall become due and
payable, all Taxes imposed upon it, unless (a) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary
or (b) the failure to make payment would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or incorporation except in a transaction not
prohibited by Section 7.02, except (other than with respect to the legal
existence of the Borrower) to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b) Maintain policies and procedures designed to promote and achieve compliance
with applicable Anti-Corruption Laws and with applicable Sanctions.

6.07 Books and Records. Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP (or applicable local standards) consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of the Borrower or any Subsidiary, as the case may be.

6.08 Use of Proceeds. Use the proceeds of the Acquisition Loans, potentially
together with a portion of the cash on hand at the Borrower and its
Subsidiaries, to finance the Acquisition and provide working capital to the
Borrower and its Subsidiaries, together with related costs and expenses, and use
the proceeds of the Refinancing Loans, potentially together with a portion of
the cash on hand at the Borrower and its Subsidiaries, to finance the
Refinancing, together with related costs and expenses; provided that the
Borrower will not use the proceeds of the Borrowings to purchase or carry any
margin stock (within the meaning of Regulation U issued by the FRB) or to extend
credit to others for the purpose of purchasing or carrying any margin stock, in
each case in violation of Regulation U issued by the FRB.

 

71



--------------------------------------------------------------------------------

6.09 Inspection Rights. At any time after the occurrence and during the
continuance of a Default, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
amounts not yet due), the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien securing
Indebtedness described under clause (a) of the definition thereof upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens created under any Loan Document;

(b) Liens existing on the Effective Date and listed on Schedule 7.01 and any
renewals, modifications or extensions thereof, provided that (i) the property
covered thereby is not changed other than improvements thereto and proceeds
thereof and (ii) the amount secured or benefited thereby is not increased except
in connection with any refinancings, refundings, renewals, replacements,
modifications or extensions thereof by an amount equal to a premium or other
reasonable amount paid, and fees and expenses incurred, in connection with the
foregoing, and by an amount equal to any existing commitments unutilized
thereunder;

(c) Liens existing on any property prior to the acquisition thereof by the
Borrower or a Subsidiary or existing on property of a Person that becomes a
Subsidiary prior to the time such Person becomes a Subsidiary, in each case
after the date hereof and, in the case of Liens on the Purchased Assets existing
on the Acquisition Funding Date, listed on a supplement to Schedule 7.01
delivered by the Borrower to the Administrative Agent at least one Business Day
prior to the Acquisition Funding Date; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (ii) such Lien shall not apply to
any other property of the Borrower or any Subsidiary (other than, with respect
to such Person, any replacements of such property and additions and accessions
thereto and proceeds and products thereof, after-acquired property of such
Person subject to a Lien securing Indebtedness and other obligations incurred
prior to such time and which Indebtedness and other obligations are permitted
hereunder that require or include, pursuant to their terms at such time, a
pledge of after-acquired property of such Person, and the proceeds and products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender, it being understood

 

72



--------------------------------------------------------------------------------

that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (iii) such
Lien shall secure only those obligations it secures on the date of acquisition
or the date such Person becomes a Subsidiary, as applicable and any
refinancings, refundings, renewals, replacements or extensions secured or
benefitted thereby;

(d) [Reserved];

(e) Liens on any property of any subsidiary of the Borrower in favor of a Loan
Party or any subsidiary thereof;

(f) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Borrower or any Subsidiary; provided that (i) such security
interests and the Indebtedness secured thereby are incurred within 270 days
after such acquisition or the completion of such construction, repair,
replacement or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iii) such security interests shall not apply to any other property
of the Borrower or any subsidiary thereof, except for accessions to fixed or
capital assets covered by such Lien, property financed by such Indebtedness and
the proceeds and products thereof; and provided, further, that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(g) [Reserved]; and

(h) Liens securing Indebtedness not expressly permitted by clauses (a) through
(g) above; provided that the aggregate principal amount of outstanding
Indebtedness described under clause (a) of the definition thereof secured by
such other Liens pursuant to this clause (h) does not, at the time of, and after
giving effect to the incurrence of such Indebtedness, exceed the Maximum Secured
Debt Limit, provided that the Maximum Secured Debt Limit may be exceeded at the
time of any refinancing, refunding, renewal, replacement, modifications or
extension of any such Indebtedness so long as the aggregate principal amount of
such refinancing, refunding, renewal, replacement, modifications or extension
does not exceed the amount then outstanding except by an amount equal to a
premium or other reasonable amount paid, and accrued and unpaid interest, and
fees and expenses incurred in connection with the foregoing.

7.02 Fundamental Changes. Merge, dissolve, liquidate, or consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:

(a) the Borrower may merge or otherwise consolidate with any Person if (i) the
Borrower is the surviving Person or (ii) the surviving Person (any such Person,
the “Successor Borrower”) (A) shall be an entity incorporated or formed under
the laws of the United States, any state thereof or the District of Columbia,
Luxembourg or the Cayman Islands and (B) assumes in writing all of the
Borrower’s Obligations pursuant to documentation reasonably satisfactory to the
Administrative Agent and provides to the Administrative Agent all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, reasonably requested by the Administrative
Agent (or any Lender, through the Administrative Agent), with results reasonably
satisfactory to the Administrative Agent; and

 

73



--------------------------------------------------------------------------------

(b) any Subsidiary may dissolve, liquidate, merge or otherwise consolidate with
or into any Person; provided that if such other Person is the Borrower, such
transaction shall comply with clause (a) above.

Upon any consolidation by the Borrower with or merger by the Borrower into any
other Person, the successor Person formed by such consolidation or into which
the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

7.03 Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter (commencing with the
first full fiscal quarter ending after the Initial Funding Date) of the Borrower
to be less than 3.00 to 1.00.

7.04 Use of Proceeds. Directly or, to the knowledge of the Borrower, indirectly,
use the proceeds of the Borrowings, or lend, contribute or otherwise make
available such proceeds (a) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
in any material respect of applicable Anti-Corruption Laws, (b) for the purpose
of funding any activities of or business with any Sanctioned Person, to the
extent such activities or business would be prohibited by Sanctions if conducted
by a corporation incorporated in the United States or in a European Union member
state, (c) for the purpose of funding any activities of or business in any
Designated Jurisdiction, to the extent such activities or business would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (d) in any other transaction that
will result in a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor or otherwise) of
applicable Sanctions or the PATRIOT Act.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five Business Days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.03 or (ii) the Borrower or any
Subsidiary fails to perform or observe any term, covenant or agreement contained
in Section 6.05(a) (with respect to the Borrower) or Article VII; or

 

74



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof from the Administrative Agent to the
Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, in the case of any representation or warranty
qualified by reference to materiality or Material Adverse Effect, in any
respect) when made or deemed made and such incorrect representation or warranty
(if curable, including by a restatement of any relevant financial statements)
shall remain incorrect for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower; or

(e) Cross-Default. Any Loan Party or any subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, after giving effect to any applicable grace
period) in respect of any Indebtedness or guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement relating to any such Indebtedness or
guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which default is to cause, with the giving of
notice if required, (x) such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), (y)
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or (z) such guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that this paragraph
(e) shall not apply to (i) secured Indebtedness that becomes due as a result of
the sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement, and it being understood that clause (A) above will apply to any
failure to pay any such Indebtedness above the Threshold Amount after it becomes
due and payable), (ii) termination events or similar events occurring under any
Swap Contract above the Threshold Amount (it being understood that clause
(A) above will apply to any failure to make any payment required as a result of
any such termination or similar event), (iii) any breach or default that is
(I) remedied by the Borrower or the applicable subsidiary or (II) waived
(including in the form of amendment) by the required holders of the applicable
item of Indebtedness, in either case, prior to the acceleration of Loans or
Commitments pursuant to this Article VIII, or (iv) Indebtedness or a guarantee
of any Person assumed in connection with the acquisition of such Person to the
extent that such Indebtedness or guarantee is repaid, repurchased, prepaid,
redeemed or defeased substantially concurrently with such acquisition or as
required by the terms thereof as a result of the acquisition of such Person; or

(f) Insolvency Proceedings, Etc. (x) Any Loan Party or any Material Subsidiary,
pursuant to or within the meaning of any Debtor Relief Law (i) commences
proceedings to be adjudicated bankrupt or insolvent, (ii) consents to the
institution of bankruptcy or insolvency proceedings against it, or the filing by
it of a petition or answer or consent seeking

 

75



--------------------------------------------------------------------------------

reorganization or relief under applicable Debtor Relief Law, (iii) consents to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator or
other similar official of it or for all or substantially all of its property,
(iv) makes a general assignment for the benefit of its creditors under any
Debtor Relief Law, or (v) generally is not paying its debts as they become due,
or (y) a court of competent jurisdiction enters an order or decree under any
Debtor Relief Law that (i) is for relief against any Loan Party or any Material
Subsidiary, in a proceeding in which any such Loan Party or any such Material
Subsidiary is to be adjudicated bankrupt or insolvent, (ii) appoints a receiver,
liquidator, assignee, trustee, sequestrator or other similar official of any
Loan Party or any Material Subsidiary, or for all or substantially all of the
property of any such Loan Party of any such Material Subsidiary, or
(iii) liquidates any Loan Party or any Material Subsidiary, in each case of this
clause (y), which such order or decree is unstayed and in effect for 60
consecutive days; or

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary one or more enforceable final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), and there is a period of 60
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect, or any judgment creditor
shall legally attach or levy upon assets of such Person that are material to the
businesses and operations of the Borrower and the Subsidiaries, taken as a
whole, to enforce any such judgment; or

(h) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent indemnification obligations that survive the
termination of any Loan Document), ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any material
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document,
except to the extent otherwise permitted hereunder or thereunder; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in a Material Adverse Effect,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or

(j) Change of Control. There occurs any Change of Control.

Notwithstanding anything in this Agreement to the contrary, each Lender and the
Administrative Agent hereby acknowledge and agree that a restatement of
historical financial statements shall not result in a Default hereunder (whether
pursuant to Section 5.05 as it relates to a representation made with respect to
such financial statements (including any interim unaudited financial

 

76



--------------------------------------------------------------------------------

statements) or pursuant to Section 6.01 as it relates to delivery requirements
for financial statements) to the extent that such restatement does not reveal
any material adverse difference in the financial condition, results of
operations or cash flows of the Borrower and its Subsidiaries in the previously
reported information from actual results reflected in such restatement for any
relevant prior period.

8.02 Remedies Upon Event of Default. Subject to Section 4.04, if any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that subject to Section 4.04, upon the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case, without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.15, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

77



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent indemnification obligations not yet due or owing), to the
Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America, N.A. to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Loan Parties shall not have rights as third party beneficiaries of any
such provisions, other than Section 9.06. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent or any Arranger, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or any Arranger, as applicable:

(a) shall not be subject to any fiduciary duties, regardless of whether a
Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative

 

78



--------------------------------------------------------------------------------

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent, any Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
herein or in any other Loan Document;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is an Eligible Assignee. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders or Competitors. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
Competitor or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
to, any Disqualified Lender or Competitor.

 

79



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with (unless an Event of Default under Section 8.01(a) or (f) has
occurred and is continuing) the written consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint, with (unless an Event of
Default under Section 8.01(a) or (f) has occurred and is continuing) the written
consent of the Borrower (not to be unreasonably withheld or delayed), a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with (unless an
Event of Default under Section 8.01(a) or (f) has occurred and is continuing)
the written consent of the Borrower (not to be unreasonably withheld

 

80



--------------------------------------------------------------------------------

or delayed), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

9.07 Non-Reliance on the Administrative Agent, Arrangers, Bookrunners, and the
Other Lenders. Each Lender expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender as to any matter, including whether the Administrative
Agent or the Arrangers have disclosed material information in their (or their
Related Parties’) possession. Each Lender represents to the Administrative Agent
and the Arrangers that it has, independently and without reliance upon the
Administrative Agent, the Syndication Agent, any Co-Documentation Agent, any
Arranger, any Bookrunner, any Senior Managing Agent or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property,

 

81



--------------------------------------------------------------------------------

financial and other condition and creditworthiness of the Loan Parties and their
Subsidiaries, made its own analysis of all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Syndication Agent, any Co-Documentation
Agent, any Arranger, any Bookrunner, any Senior Managing Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender represents and warrants, as of
the date it becomes a Lender, that (i) it is such Lender’s intention that the
Loan Documents set forth the terms of a commercial lending facility and (ii) it
is engaged in making acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Bookrunners, the Syndication Agent, the Co-Documentation
Agents or the Senior Managing Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

82



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Except as provided in Section 3.08, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders, the
Borrower or the applicable Loan Party which is signatory to the Loan Document
subject to amendment, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) [reserved];

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(e) change Section 8.03 without the written consent of each Lender adversely
affected thereby;

 

83



--------------------------------------------------------------------------------

(f) release all or substantially all of the Guarantors without written consent
of each Lender (other than as otherwise permitted under the Loan Documents); or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect, technical error or inconsistency without the consent of any
Lender. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent, the Borrower (i) to add one or more additional term loan facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

For purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to this Section 10.01), or any plan of
reorganization pursuant to the U.S. Bankruptcy Code, that in either case does
not require the consent of each Lender or each affected Lender or does not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders, Affiliated Lenders will be deemed to have voted in the same
proportion as the Lenders that are not Affiliated Lenders voting on such matter;
and each Affiliated Lender hereby acknowledges, agrees and consents that if, for
any reason, its vote to accept or reject any plan pursuant to the U.S.
Bankruptcy Code is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided that
Affiliated Debt Funds will not be subject to such voting limitations and will be
entitled to vote as any other Lender.

 

84



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or internationally recognized
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or internationally recognized
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent and the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

85



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any other Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet except to the extent such losses,
claims, damages, liabilities or expenses are found to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party by a final
and nonappealable judgment of a court of competent jurisdiction; provided that
in no event shall any Agent Party have any liability to the Borrower, any other
Loan Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct and actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or
their its securities for purposes of United States Federal or state securities
laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other

 

86



--------------------------------------------------------------------------------

form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify,
on a joint and several basis, the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent resulting from the gross
negligence, bad faith or willful misconduct of such Person as determined by a
final and nonappealable judgment of a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. To the extent any Funding Date occurs, the Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements one firm of outside counsel for the Administrative
Agent), in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions of this Agreement or any other Loan Document and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender (including the fees, charges and

 

87



--------------------------------------------------------------------------------

disbursements of one firm of outside counsel for the Administrative Agent and
the Lenders, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such of the Administrative Agent and the Lender that
is affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of outside counsel for the
Administrative Agent or such Lender, as the case may be), and, if necessary, of
a single firm of outside local counsel in each appropriate jurisdiction (which
may include a single firm of special counsel acting in multiple jurisdictions)
and of such other outside counsel retained with the prior written consent of the
Borrower (not to be unreasonably withheld or delayed)), (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made hereunder, including all such
reasonable, documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Co-Documentation Agents, the Bookrunners, the Arrangers, the Senior Managing
Agents and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable and documented out-of-pocket fees and expenses (including the fees,
charges and disbursements of one firm of outside counsel for the Indemnitees,
taken as a whole and, if necessary, of a single firm of outside local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) material to the interests of all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, of another firm of outside counsel for such Indemnitee)), joint or
several, to which any such Indemnitee may become subject to the extent arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the syndication of Commitments hereunder, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transactions or any other transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom and (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, in each case
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, or any director, shareholder
or creditor of the foregoing, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related fees or
expenses (in the cases of clauses (A) and (B), as determined by a court of
competent jurisdiction by final and nonappealable judgment) to have resulted
from either (A) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Related Indemnified Person, (B) the material breach of
such Indemnitee’s or its Related Indemnified Person’s obligations hereunder or
under any other Loan Document or (C) a dispute solely among Indemnitees (other
than any claims against any Indemnitee in its capacity as the Administrative

 

88



--------------------------------------------------------------------------------

Agent, the Syndication Agent, a Co-Documentation Agent, or Bookrunner, Arranger
or Senior Managing Agent or any similar role under the Loan Documents) not
arising from any act or omission of the Borrower or any Subsidiary or Affiliate
of the foregoing. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, and without limiting the
obligations of the Borrower to do so, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s ratable share of the aggregate amount of Loans and Commitments
outstanding at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s ratable share of the aggregate
amount of outstanding Loans and Commitments (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby or any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

89



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its respective rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans under any Facility
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) [Reserved]

(ii) Minimum Amounts.

(A) in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under a particular Facility,
(y) contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignment) that equal at least the amount specified in
paragraph (b)(ii)(B) of this Section in the aggregate, or (z) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

90



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(ii)(A) of this Section, the
aggregate amount of the Commitments and Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the trade
date, shall not be less than $25,000,000 or a whole multiple of $10,000,000 in
excess thereof unless each of the Administrative Agent and, so long as no Event
of Default under Section 8.01(a) or (f) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iv) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(ii)(B) of this Section and, in
addition:

(A) (x) Prior to (and including) the Termination Date, the prior written consent
of the Borrower (such consent to be provided in the Borrower’s sole discretion)
shall be required for any assignment of Commitments and (y) in all other cases,
the prior written consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or (f) with respect to a Loan Party has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
or an Affiliate or Approved Fund thereof; provided that the Borrower shall
(solely with respect to clause (y)) be deemed to have consented to any such
assignment of a Term Loan unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

91



--------------------------------------------------------------------------------

(v) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (i) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment and
(ii) neither a Non-Accepting Lender nor a Non-Consenting Lender shall be
required to execute an Assignment and Assumption and such Assignment and
Assumption shall become effective upon execution thereof by the other parties
thereto, the payment of the processing and recordation fee (if applicable) and
the satisfaction of the other conditions set forth in Section 10.13 and, if
applicable, Section 2.16(c). The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(vi) No Assignment to Certain Persons. No such assignment shall be made
(A) to those Persons separately identified as “disqualified lenders” in a
posting to all Lenders (including Public Lenders) on the Platform or another
similar electronic system as of the Initial Funding Date (each, together with
its Affiliates described in clause (C) below, a “Disqualified Lender”), (B) to
those Persons who are competitors of the Borrower that are separately clearly
identified by name in writing by the Borrower and posted to all Lenders
(including Public Lenders) on the Platform or another similar electronic system
from time to time (each, together with its Affiliates described in clause
(C) below, a “Competitor”); provided that, notwithstanding anything herein to
the contrary, (i) in no event shall being identified as a “Competitor” pursuant
to this clause (B) or a Disqualified Lender retroactively disqualify any parties
that have previously acquired an assignment hereunder that is otherwise
permitted from becoming a Lender and (ii) if the Borrower provides written
consent to assignment to an entity identified as a Disqualified Lender or
Competitor, such entity will not be considered a Disqualified Lender or
Competitor, as applicable, for the purpose of such assignment, (C) to any
Affiliate (other than a bona fide debt fund that (I) is an Affiliate of a Person
designated pursuant to clause (A) or (B) that is not a bona fide debt fund and
(II) is primarily engaged in or that advises funds or other investment vehicles
that are engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds or similar extensions of credit or securities in the
ordinary course) of a Person identified pursuant to clause (A) or (B) above that
is either (x) identified in writing by the Borrower from time to time or
(y) clearly identifiable as an Affiliate of such Person on the basis of such
Affiliate’s name, (D) to any Defaulting Lender or any of its subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (D), or (E) to a natural Person (or
to a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person). It being understood that the
Administrative Agent and any Lender may share the list referenced in clauses
(A), (B) and (C) above with any Lender or potential Lender at any time in their
sole discretion.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution

 

92



--------------------------------------------------------------------------------

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire and fund, as
applicable, its full pro rata share of all Loans in accordance with its
Applicable Loan Percentage and all Commitments in accordance with its Applicable
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and,
with respect to its interests only, any Lender, at any reasonable time and from
time to time upon reasonable prior notice. This Section 10.06(c) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related United States Treasury Regulations (or any other
relevant or successor provisions of the Code or of such United States Treasury
Regulations). No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this subsection.

 

93



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time (but in the case of any
Commitments, only after the Termination Date), without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Disqualified Lender, a Competitor or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents, which register complies with the requirements of Sections 163(f),
871(h) and 881(c)(2) of the Code and the United States Treasury Regulations
promulgated thereunder (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or

 

94



--------------------------------------------------------------------------------

any information relating to a Participant’s interest in any commitments, loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations under this Agreement to the
Affiliated Lenders (and such Affiliated Lenders may contribute the same to the
Borrower), subject to the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(ii) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 10.01), or, subject to the
last paragraph of Section 10.01, any plan of reorganization or similar
dispositive restructuring plan pursuant to the U.S. Bankruptcy Code, that in
either case does not require the consent of each Lender or each affected Lender
or does not adversely affect such Affiliated Lender in any material respect as
compared to other Lenders, Affiliated Lenders will be deemed to have voted in
the same proportion as the Lenders that are not Affiliated Lenders voting on
such matter; and each Affiliated Lender hereby acknowledges, agrees and consents
that if, for any reason, its vote to accept or reject any plan pursuant to the
U.S. Bankruptcy Code is not deemed to have been so voted, then such vote will be
(A) deemed not to be in good faith and (B) “designated” pursuant to
Section 1126(e) of the U.S. Bankruptcy Code such that the vote is not counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the U.S. Bankruptcy Code; provided that
Affiliated Debt Funds will not be subject to such voting limitations and will be
entitled to vote as any other Lender;

 

95



--------------------------------------------------------------------------------

(iii) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 10.06 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 25.0% of the outstanding
principal amount of all Term Loans plus the outstanding principal amount of all
term loans made pursuant to any Incremental Term Loan calculated at the time
such Loans are purchased (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

(iv) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto; provided that each
Affiliated Lender agrees to notify the Administrative Agent and the Borrower
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the Administrative Agent
and the Borrower promptly (and in any event within 10 Business Days) if it
becomes an Affiliated Lender.

Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, the aggregate
amount of Loans held by any Affiliated Debt Funds shall be deemed to be not
outstanding to the extent in excess of 49.9% of the amount required for all
purposes of calculating whether the Required Lenders have taken any actions.

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall have no liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

(g) Assignments to the Borrower. Assignments of Term Loans under the Term A-3
Facility or the Term A-5 Facility to the Borrower or any Subsidiary shall be
permitted through open market purchases and/or “Dutch auctions”, so long as any
offer to purchase or take by assignment (other than through open market
purchases which may be consummated with individual Lenders on a non-pro rata
basis) by such Person shall have been made to all Lenders under the applicable
Facility, so long as (i) no Event of Default has occurred and is continuing and
(ii) the Term Loans purchased are immediately cancelled.

 

96



--------------------------------------------------------------------------------

(h) Cancellation / Retirement of Loans. Upon any contribution of Loans to the
Borrower and upon any purchase of Loans by the Borrower or any Subsidiary,
(i) the aggregate principal amount (calculated on the face amount thereof) of
such Loans shall automatically be cancelled and retired by the Borrower on the
date of such contribution or purchase (and, if requested by the Administrative
Agent, with respect to a contribution of Loans, any applicable contributing
Lender shall execute and deliver to the Administrative Agent an Assignment and
Assumption, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in such Loans to the Borrower for immediate cancellation)
and (ii) the Administrative Agent shall record such cancellation or retirement
in the Register.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective officers,
directors, employees, advisors (including legal counsel), independent auditors,
professionals and other experts, agents or representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential, and any failure of such Persons to comply with this Section 10.07
shall constitute a breach of this Section 10.07 by the Administrative Agent or
the relevant Lender, as applicable), (b) to the extent (i) requested or demanded
by any regulatory authority having jurisdiction over such Person or its Related
Parties, pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law, rule or regulation or compulsory legal process based on the
reasonable advice of counsel, or otherwise required by applicable law or by any
subpoena or similar legal process or (ii) reasonably necessary in connection
with the exercise of remedies with respect to, or the enforcement of, such
Person’s rights under any Loan Document; provided that, (A) in each case, unless
prohibited by applicable law or court order, such Person shall, to the extent
practicable, promptly notify the Borrower thereof prior to disclosure (other
than any such request in connection with an audit or examination conducted by
bank accountants or any governmental bank or other regulatory authority
exercising examination or regulatory authority) and (B) in the case of clause
(ii) only, and at the Borrower’s sole expense, such Person shall use its
reasonable best efforts to ensure that such Information is kept confidential in
connection with the exercise of such remedies, (c) to any other party hereto,
(d) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or any Eligible Assignee invited to be a Lender pursuant
to Sections 2.16(c) or 2.17(c) or (ii) any actual or prospective party (or its
or its Affiliates’ partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; provided
that such information shall not be shared with any Competitors previously
identified to the Administrative Agent and Lenders pursuant to
Section 10.06(b)(vi), (e) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (f) with
the consent of the Borrower or (g) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to or is independently developed by the Administrative
Agent, any Lender or any of their respective Affiliates from a source other than
the Borrower that is not to such Lender’s knowledge subject to confidentiality
obligations to the Borrower. In addition, the Administrative Agent and the
Lenders may disclose

 

97



--------------------------------------------------------------------------------

the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any subsidiary thereof relating to the Borrower or any
subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any subsidiary
thereof; provided that, in the case of information received from the Borrower or
any subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or its subsidiaries, (b) it has developed compliance procedures regarding the
use of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default under Section 8.01(a) or (f) shall
have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but excluding deposits in (a) payroll accounts, (b) health savings
accounts, worker’s compensation accounts and other employee benefits accounts,
(c) withholding tax accounts and (d) fiduciary or escrow accounts) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party then due and owing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

98



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
the Fee Letter constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

99



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, Non-Accepting Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from (or on behalf of) the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Accepting Lender or a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD AND AGREED THAT (A) THE
DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE BORROWER
(OR ITS AFFILIATE) HAS THE RIGHT (TAKING INTO ACCOUNT ANY APPLICABLE CURE

 

100



--------------------------------------------------------------------------------

PROVISIONS) TO TERMINATE THE BORROWER’S (AND/OR ITS) OBLIGATIONS UNDER THE
ACQUISITION AGREEMENT OR THE RIGHT TO DECLINE TO CONSUMMATE THE ACQUISITION,
(B) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, AND (C) THE
INTERPRETATION OF THE DEFINITION OF BUSINESS MATERIAL ADVERSE EFFECT (AS DEFINED
IN THE ACQUISITION AGREEMENT (AS IN EFFECT ON THE ACQUISITION SIGNING DATE)) AND
WHETHER A BUSINESS MATERIAL ADVERSE EFFECT (AS DEFINED IN THE ACQUISITION
AGREEMENT (AS IN EFFECT ON THE ACQUISITION SIGNING DATE)) HAS OCCURRED, IN EACH
CASE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS (AS
DEFINED IN THE ACQUISITION AGREEMENT) OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAW (AS DEFINED IN THE ACQUISITION AGREEMENT) OF ANY OTHER STATE.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED
PARTY OF THE FOREGOING, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK
COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

101



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Syndication
Agent, the Arrangers, the Co-Documentation Agents, the Senior Managing Agents
and the Lenders are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Syndication Agent, the Arrangers, the Co-Documentation
Agents, the Senior Managing Agents and the Lenders, on the other hand, (B) the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Syndication Agent, each Arranger, each Co-Documentation Agent, each Senior
Managing Agent and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) none of the Administrative Agent, the Syndication Agent, the Arrangers,
the Co-Documentation Agents, the Senior Managing Agents or any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Syndication Agent, the Arrangers, the
Co-Documentation Agents, the Senior Managing Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, any other Loan Party
and their respective Affiliates, and none of the Administrative Agent, the
Syndication Agent, the Arrangers, the Co-Documentation Agents, the Senior
Managing Agents or any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Borrower and
each other Loan Party hereby agrees not to assert any claims that it may have
against the Administrative Agent, the Syndication Agent, the Arrangers, the
Co-Documentation Agents, the Senior Managing Agents or any Lender with respect
to any alleged breach of agency or fiduciary duty in connection with any aspect
of any transaction contemplated hereby.

 

102



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
and the other Loan Parties in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable Law).

 

103



--------------------------------------------------------------------------------

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

104



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

(c) For purposes of this Section 10.21, the following definitions apply to each
of the capitalized terms below:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

105



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.23 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

ARTICLE XI.

GUARANTEE

11.01 Guarantors. Any time after the Effective Date, the Borrower, in
consultation with the Administrative Agent, may cause any Domestic Subsidiary of
the Borrower and, to the extent reasonably acceptable to the Administrative
Agent, any Foreign Subsidiary of the Borrower to guarantee the Obligations of
the Borrower under the Loan Documents by delivering to the Administrative Agent
a customary joinder agreement (and, if requested by the Administrative Agent, a
customary certificate of such Subsidiary including or attaching the applicable
documents referred to in Section 4.01(a)(iv), and in the case of a Foreign
Subsidiary if the Borrower agrees, a customary opinion of counsel) reasonably
acceptable to the Administrative Agent, and pursuant to which such Person shall
become a “Guarantor” for all purposes under this Agreement and each other Loan
Document and shall be bound by all of the obligations and shall have all of the
rights of a “Guarantor” under this Agreement and each other Loan Document
including, without limitation, providing the guarantee of the Guaranteed
Obligations as set forth in this Article XI.

11.02 Guarantee. Each Effective Date Guarantor hereby, and upon becoming a
Guarantor pursuant to Section 11.01, each other Guarantor, on a joint and
several basis, unconditionally guarantees (the undertaking of each Guarantor
contained in this Article XI being a “Guarantee”) the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under the Loan Documents, whether for
principal, interest, fees, expenses or otherwise (such obligations,
collectively, being

 

106



--------------------------------------------------------------------------------

the “Guaranteed Obligations”). Each Guarantee is a guaranty of payment and not
of collection. Each Effective Date Guarantor hereby, and upon becoming a
Guarantor pursuant to Section 11.01 each other Guarantor, agrees that, as
between each Guarantor and the Administrative Agent, the Guaranteed Obligations
may be declared to be due and payable for purposes of its Guarantee
notwithstanding any stay (including any stay imposed by the commencement by or
against the Borrower of any proceeding under any Debtor Relief Laws naming the
Borrower as the debtor in such proceeding), injunction or other prohibition
which may prevent, delay or vitiate any declaration as regards the Borrower and
that in the event of a declaration or attempted declaration, the Guaranteed
Obligations shall immediately become due and payable by the Guarantors for
purposes of its Guarantee. Anything contained herein to the contrary
notwithstanding, the obligations of each Guarantor hereunder at any time shall,
without further action by any Guarantor or any other Person, be automatically
limited and reduced to an aggregate amount equal to the largest amount that
would not render such Guarantor’s obligations hereunder invalid and
unenforceable or otherwise subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the U.S. Bankruptcy Code or any comparable
provisions of any similar federal or state law (including the Uniform Fraudulent
Conveyance Act and the Uniform Fraudulent Transfer Act) or subordinated to the
claims of other creditors as determined in such proceeding.

11.03 Guaranty Absolute. Each Effective Date Guarantor hereby, and upon becoming
a Guarantor pursuant to Section 11.01 each other Guarantor, guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of each
Guarantor under its Guarantee shall be absolute and unconditional irrespective
of:

(a) any lack of validity, enforceability or genuineness of any provision of any
Loan Document, any Guaranteed Obligations or any other agreement or instrument
relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations;

(d) any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranteed Obligation; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or the Borrower.

Each Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

 

107



--------------------------------------------------------------------------------

11.04 Waivers.

(a) Each Effective Date Guarantor hereby, and upon becoming a Guarantor pursuant
to Section 11.01 each other Guarantor, waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and its Guarantee and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto or exhaust any right or take any action against
the Borrower or any other Person or any collateral.

(b) Each Effective Date Guarantor hereby, and upon becoming a Guarantor pursuant
to Section 11.01 each other Guarantor, irrevocably waives any claims or other
rights that it may now or hereafter acquire against the Borrower that arise from
the existence, payment, performance or enforcement of the obligations of any
Guarantor under its Guarantee, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against the Borrower or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to any Guarantor in violation of the preceding sentence at any
time prior to the later of the payment in full of the Guaranteed Obligations and
all other amounts payable under such Guarantor’s Guarantee and the applicable
Maturity Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and all other amounts payable under such Guarantor’s Guarantee, whether matured
or unmatured, in accordance with the terms of this Agreement and such
Guarantor’s Guarantee, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under the Guarantee thereafter arising.
Each Effective Date Guarantor hereby, and upon becoming a Guarantor pursuant to
Section 11.01 each other Guarantor, acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and its Guarantee and that the waiver set forth in this Section 11.04(b) is
knowingly made in contemplation of such benefits.

11.05 Continuing Guaranty. Each Guarantee is a continuing guaranty and shall
(i) remain in full force and effect until payment in full of the Guaranteed
Obligations (including any and all Guaranteed Obligations which remain
outstanding after the applicable Maturity Date) and all other amounts payable
under its Guarantee, (ii) be binding upon each Guarantor and its successors and
assigns, and (iii) inure to the benefit of and be enforceable by the Lenders and
the Administrative Agent and their respective successors, transferees and
assigns.

11.06 Release of Guarantors. If in compliance with the terms and provisions of
this Agreement, any Guarantor ceases to constitute a Subsidiary, then such
Guarantor shall, in the discretion of the Borrower upon notice in writing to the
Administrative Agent, automatically be released from its obligations under this
Agreement or any other Loan Document, including its Guarantee set forth in this
Article XI, and thereafter such Person shall no longer constitute a Guarantor
under this Agreement or any other Loan Documents. In the event that (A) a
Ratings Event has occurred (or shall, substantially concurrently with the
release of any Guarantee hereunder, occur) and (B) any Guarantor ceases to (or
shall, substantially concurrently with the

 

108



--------------------------------------------------------------------------------

release of its Guarantee hereunder, cease to) guarantee any Indebtedness
described under clause (a) of the definition thereof of the Borrower in
aggregate outstanding principal amount equal to or greater than the Threshold
Amount, then such Guarantor shall, in the discretion of the Borrower upon notice
in writing to the Administrative Agent, be automatically released from its
obligations under this Agreement and each other Loan Document, including its
Guarantee set forth in this Article XI, and thereafter such Person shall no
longer constitute a Guarantor under this Agreement or any other Loan Document.

At the request of the Borrower, the Administrative Agent shall, at the
Borrower’s expense, execute such documents as are reasonably necessary to
acknowledge any such release in accordance with this Section 11.06, so long as
the Borrower shall have provided the Administrative Agent a certificate, signed
by a Responsible Officer of the Borrower, certifying as to satisfaction of the
requirements set forth above and the release of such Guarantor’s Guarantee in
compliance with this Agreement.

[Signature pages follow]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BROADCOM INC.,

as Borrower

By:  

/s/ Thomas H. Krause, Jr.

  Name: Thomas H. Krause, Jr.   Title: Chief Financial Officer and Vice
President

BROADCOM TECHNOLOGIES INC.,

as Guarantor

By:  

/s/ Thomas H. Krause, Jr.

  Name: Thomas H. Krause, Jr.   Title: Chief Financial Officer, Treasurer and
Secretary

BROADCOM CORPORATION,

as Guarantor

By:  

/s/ Thomas H. Krause, Jr.

  Name: Thomas H. Krause, Jr.   Title: Chief Financial Officer, Vice President
and           Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Anthea Del Bianco

  Name: Anthea Del Bianco   Title: Vice President

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Jeannette Lu

  Name: Jeannette Lu   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:  

/s/ Michael Kus

  Name: Michael Kus   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Lender

By:  

/s/ Susan M. Olsen

  Name: Susan M. Olsen   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD.,

as a Lender

By:  

/s/ Henry Choo

  Name: Henry Choo   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:  

/s/ Aleem Shamji

  Name: Aleem Shamji   Title: Director

HSBC BANK PLC,

as a Lender

By:  

/s/ Lee Jones

  Name: Lee Jones   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Inderjeet Singh Aneja

  Name: Inderjeet Singh Aneja   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kamran Khan

  Name: Kamran Khan   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Michael Maguire

  Name: Michael Maguire   Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Jason Rinne

  Name: Jason Rinne   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Jason Siewert

  Name: Jason Siewert   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Brian MacFarlane

  Name: Brian MacFarlane   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as a Lender By:   /s/ Jesse Mason     Name: Jesse Mason     Title:Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED,

as a Lender By:   /s/ Robert Grillo     Name: Robert Grillo     Title:Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

NEW YORK BRANCH,

as a Lender By:   /s/ Brian Crowley     Name: Brian Crowley     Title: Managing
Director By:   /s/ Miriam Trautmann     Name: Miriam Trautmann     Title: Senior
Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,

as a Lender By:   /s/ Paolo de Alessandrini     Name: Paolo de Alessandrini    
Title: Managing Director COMMERZBANK AG, NEW YORK BRANCH,
as a Lender By:   /s/ Robert P. Sullivan     Name: Robert P. Sullivan     Title:
Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as a Lender By:   /s/ William O’Daly     Name: William O’Daly     Title:
Authorized Signatory By:   /s/ D. Andrew Maletta     Name: D. Andrew Maletta    
Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Ming K. Chu     Name:
Ming K. Chu     Title: Director By:   /s/ Virginia Cosenza     Name: Virginia
Cosenza     Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OVERSEA-CHINESE BANKING

CORPORATION LIMITED, LOS ANGELES AGENCY,

as a Lender By:   /s/ Raymond Chee     Name: Raymond Chee     Title: General
Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Jennifer L. Shafer    
Name: Jennifer L. Shafer     Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender By:   /s/ Rodrigo Vega     Name: Rodrigo
Vega     Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Paige Scheper     Name: Paige Scheper    
Title: Vice President

 

[Signature Page to Credit Agreement]